Exhibit 10.1

SAVVIS COMMUNICATIONS CORPORATION

AMENDED AND RESTATED MASTER SERVICES AGREEMENT

THIS AMENDED AND RESTATED MASTER SERVICES AGREEMENT (the “Agreement”) between
SAVVIS Communications Corporation. (“SAVVIS”) and NetSuite Inc. (“Customer” or
“NetSuite”) is made effective as of May 14, 2010 (“Effective Date”).

1. OVERVIEW.

1.1 General. This Agreement states the terms and conditions by which SAVVIS will
deliver and Customer will receive services provided by SAVVIS. The specific
services and/or products to be provided hereunder are identified on (i) Schedule
1 (Service Details) and the documents expressly listed on Schedule 1 (Service
Details) and attached thereto, and (ii) any service order form submitted on a
form issued by SAVVIS and signed by Customer that includes the type and details
of the specific Services ordered by Customer after the Effective Date. Service
orders listed on Schedule 1 (Service Details) and signed by Customer after the
Effective Date are collectively referred to herein as “Service Orders.” Each
Service Order and the documents expressly referenced on, and attached to,
Schedule 1 are hereby incorporated by reference into this Agreement. In the
event that any terms set forth herein apply specifically to a service or product
not ordered by Customer, such terms shall not apply to Customer. If and to the
extent any Service Order contains or incorporates terms other than service
descriptions and pricing that are inconsistent with or in addition to the terms
of this Agreement, such terms shall not become effective between the parties,
unless and until the party who has proposed the term obtains the other party’s
express written consent to the additional term in a duly signed writing that
specifically refers to this Section 1.1 of this Agreement.

1.2 Definitions.

(a) “Colocation Service” means the provision by SAVVIS of cage raw space
designed to house Customer’s computer and networking equipment and power to such
cage in a secure, private area within an Internet Data Center in the United
States.

(b) “Confidential Information” means any non-public information of one of the
parties hereto relating to its business activities, financial affairs,
technology, marketing or sales plans that is disclosed to, and received by, the
other party pursuant to the Agreement. Confidential Information includes, but is
not limited to, the terms and pricing of the Agreement. Confidential Information
shall not include information which: (i) is or becomes public knowledge through
no breach of the Agreement by the receiving party, (ii) is received by recipient
from a third party not under a duty of confidence, or (iii) is already known or
is independently developed by the receiving party without use of the
Confidential Information. For the avoidance of doubt, Confidential Information
shall not include any data, material or information provided by or through
Customer residing on the Customer Equipment or any network (“Customer Data”).

(c) “Customer Area” means that portion(s) of the Internet Data Center(s) made
available to Customer for the placement of Customer Equipment and/or SAVVIS
Supplied Equipment and use of the Service(s).

(d) “Customer Equipment” means the Customer’s computer hardware, not including
stored data, and other tangible equipment placed by Customer in the Customer
Area. The Customer Equipment shall be identified on SAVVIS standard customer
equipment list completed and delivered by Customer to SAVVIS, as amended in
writing from time to time by Customer and shall comply with all applicable law
and the Customer Guide and other documents expressly referenced, and attached
to,

[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

Schedule 1 (Service Details). Unless otherwise set forth elsewhere in the
Agreement, Customer is responsible for selecting, supplying, installing and
maintaining any and all Customer Equipment.

(e) “Customer Registration Form” means the list that contains the names and
contact information (e.g. pager, email and telephone numbers) of Customer and
the individuals authorized by Customer to enter the Internet Data Center(s) and
Customer Area, as delivered by Customer to SAVVIS and amended in writing from
time to time by Customer.

(f) “Customer Technology” means Customer’s proprietary technology, including
Customer’s Internet operations design, content, software tools, hardware
designs, algorithms, software (in source and object forms), user interface
designs, architecture, class libraries, objects and documentation (both printed
and electronic), know-how, trade secrets and any related intellectual property
rights throughout the world (whether owned by Customer or licensed to Customer
from a third party) and also including any derivatives, improvements,
enhancements or extensions of Customer Technology conceived, reduced to
practice, or developed during the term of this Agreement by Customer.

(g) “SAVVIS Supplied Equipment” means the computer hardware, software and other
tangible equipment and intangible computer code contained therein to be provided
by SAVVIS for use by Customer as set forth on the Service Order(s).

(h) “SAVVIS Technology” means SAVVIS’ proprietary technology, including SAVVIS
Services, software tools, hardware designs, algorithms, software (in source and
object forms), user interface designs, architecture, class libraries, objects
and documentation (both printed and electronic), network designs, know-how,
trade secrets and any related intellectual property rights throughout the world
(whether owned by SAVVIS or licensed to SAVVIS from a third party) and also
including any derivatives, improvements, enhancements or extensions of SAVVIS
Technology conceived, reduced to practice, or developed during the term of this
Agreement by either party that are not uniquely applicable to Customer or that
have general applicability in the art.

(i) “Initial Term” means the minimum term for which SAVVIS will provide the
Service(s) to Customer, as indicated on the Service Order(s). Except as
otherwise expressly provided in this Agreement, SAVVIS is obligated to provide
and Customer is obligated to pay for each Service through its Initial Term and
any Renewal Term.

(j) “Internet Data Center(s),” “data center(s),” “Data Center(s), “IDC(s),” or
“SAVVIS Data Center(s)” means any of the facilities used by SAVVIS to provide
the Service(s).

(k) “Renewal Term” means any service term following the Initial Term, as
specified in Section 2.2.

(l) “Related Service” means a Service which either (a) cannot reasonably be
provided if another Service is terminated; or (b) is related to another Service
purchased by Customer such that it is not reasonable for Customer to purchase
one Service without the other.

(m) “Authorized Representatives” mean the individuals identified in writing on
the Customer Registration Form and authorized by Customer to enter the Internet
Data Center(s) and the Customer Area.

(n) “SAVVIS Acceptable Use Policy” or “AUP” means SAVVIS’s Acceptable Use Policy
referenced on, and attached to Schedule 1 (Service Details).

(o) “SAVVIS Service Guides” or “SSG” means the detailed product specific Service
descriptions, which are incorporated herein by express reference in, and
attachment to, Schedule 1 (Service Details).

 

2



--------------------------------------------------------------------------------

(p) “Service(s)” means the specific service(s) provided by SAVVIS as described
on the Service Order(s). As of the Effective Date, SAVVIS provides only
‘Colocation Services’ and ‘Bandwidth Services’ to NetSuite. “Colocation Service”
is defined above. “Bandwidth Services” means providing direct connections
between the SAVVIS network and NetSuite equipment via dual cross connects
(MultiLine Service) using a minimum of 100Mbps ethernet connection, IP addresses
consistent with SAVVIS IP policies, cabling and installation of cabling between
the NetSuite patch panel and the SAVVIS patch panel in the Internet Data Center
(“IDC”) node room. The Services are non-managed services and all equipment and
management will be provided by NetSuite.

(q) “Service Term” means the Initial Term and any Renewal Terms.

2. DELIVERY OF SERVICES; TERMS; FEES

2.1 Delivery of Services.

(a) General. By submitting a Service Order, Customer agrees to take and pay for,
and, by accepting the Service Order, SAVVIS agrees to provide, the Service(s)
during the Initial Term and for any Renewal Term, as specified in Section 2.2(b)
(Renewal Term(s)) below.

(b) Delivery of Supplemental Services. The purpose of this provision is to
enable SAVVIS to provide Customer with certain limited services and equipment
needed by Customer on a “one-off” or emergency basis (“Supplemental Services”)
where such services are not included within the scope of the Services as
described in the Service Order, SSGs and/or Statement of Work. Supplemental
Service may include, as an example, a request from Customer to SAVVIS via
telephone that SAVVIS immediately replace a problem Customer server with a
SAVVIS server for a temporary period of time. SAVVIS shall notify Customer of
the fees for any Supplemental Services requested by Customer and obtain
Customer’s approval prior to providing such services. In the event SAVVIS
reasonably determines that Supplemental Services are required on an emergency
basis, SAVVIS may provide such services without the consent of Customer,
thereafter provide notice of the services to Customer and bill Customer a
reasonable fee for such services. Customer agrees to pay SAVVIS the fees charged
by SAVVIS for Supplemental Services. Customer will be charged for Supplemental
Services in the invoice issued the month following delivery of the services.
SAVVIS will use commercially reasonable efforts to provide Supplemental
Services, provided that SAVVIS has no obligation to determine the need for or
provide Supplemental Services. All Supplemental Services provided pursuant to
this Section 2.1(b) are provided on an “as-is” basis and exclude warranties of
any kind, whether express or implied.

2.2 Term

(a) Term Commencement. The Initial Term for a Service begins on the Billing
Commencement Date. The billing commencement date for a Service will be the date
that SAVVIS notifies the Customer that the initial installation is complete,
which notice shall be sent to Customer by any written format (“Billing
Commencement Date”).

(b) Renewal Term(s). At the conclusion of the Initial Term, the Service will
automatically renew for successive six (6) month periods, unless terminated by
(a) Customer in writing at least ninety (90) days prior to the expiration of the
then-current Service Term; or (b) SAVVIS in writing at least one hundred twenty
(120) days prior to the expiration of the then-current Service Term. Customer
may terminate any Service during a renewal term by providing ninety (90) days
notice to SAVVIS provided, however, Customer shall remain liable for charges
accrued but unpaid as of the termination date plus any applicable third party
provider or out-of-pocket expenses incurred by SAVVIS (e.g. annual software
license or local loop fees) directly attributable to such Service to the extent
that SAVVIS cannot reasonably avoid such charges or expenses. The Initial Term
and any renewal terms are collectively referred to as the “Service Term.” SAVVIS
will not change a Service or its rates during the Initial Term specified in the
Service Order, but SAVVIS may thereafter change the rates for a Renewal Term
upon notice at least sixty (60) days prior to the commencement of such Renewal
Term.

 

3



--------------------------------------------------------------------------------

3. FEES AND PAYMENT TERMS.

3.1 Fees and Expenses. Customer will pay all fees due according to the prices
and terms listed in the Service Order(s). The prices listed in the Service
Order(s) will remain in effect during the Initial Term indicated in the Service
Order(s) and will continue thereafter, unless modified in accordance with
Section 2.2.

3.2 Payment Terms. On the Billing Commencement Date for each Service, Customer
will be billed an amount equal to all non-recurring charges indicated in the
Service Order and the monthly recurring charges for the first month of the term.
Monthly recurring charges for all other months will be billed in advance of the
provision of Services. Payment for all fees is due upon receipt of each SAVVIS
invoice. All payments will be made in the United States in U.S. dollars.

3.3 Late Payments. Any payment not received within thirty (30) days from the
receipt of an undisputed invoice will accrue interest at a rate of one and
one-half percent (1 1/2 %) per month, or the highest rate allowed by applicable
law, whichever is lower. If Customer is delinquent more than two (2) consecutive
times in its payments, SAVVIS may, upon written notice to Customer, modify the
payment terms to require full payment before the provision of all Services and
SAVVIS Supplied Equipment or require other assurances to secure Customer’s
payment obligations hereunder.

3.4 Taxes. All fees charged by SAVVIS for Services are exclusive of all taxes
and similar fees now in force or enacted in the future imposed on the
transaction and/or the delivery of Services, all of which Customer will be
responsible for and will pay in full, except for taxes based on SAVVIS’ income.

3.5 Rate Increases. SAVVIS may increase the rates associated with an existing
Service at any time after the first eighteen (18) months of the Initial Term for
the Service in order to pass through increases in such Service’s underlying
power utility costs by notifying Customer at least ninety (90) days prior to the
effective date of such rate change. SAVVIS shall not pass through such power
increases more than one time in a 90-day period. The amount of any such rate
increase shall be in proportion to the power utility cost increase approved by
the applicable regulatory body. Notwithstanding the foregoing, if the applicable
regulatory body approves rate increase(s) up to 10% above the power utility cost
in effect at the start of the Initial Term for the Service, SAVVIS shall not
pass through to Customer such rate increase(s). If the applicable regulatory
body approves rate increase(s) greater than 10% above the power utility cost in
effect at the start of the Initial Term for the Service, then SAVVIS may raise
Customer’s rates for power services in proportion to half of any such increase
above such 10% increase.

After the first eighteen (18) months of the Initial Term for the Service, in the
event the applicable regulatory body approves rate increases in any annual
period in excess of an amount equal to an increase of 20% above the power
utility cost in effect at the start of the Initial Term for the Service, then
upon 30 days prior written notice to the other party, 1) Customer may terminate
the affected Service and Related Service; or 2) Customer and SAVVIS shall
equally share the cost of such increase until which time the parties have
(i) reached a mutual agreement on the relocation of the affected Service to a
SAVVIS IDC outside the area affected by such power increase; (ii) executed an
Service Order such new Service (i.e. the Service in another SAVVIS IDC outside
affected area; and (iii) the new Service has commenced billing (both monthly
recurring fee and non-recurring fee). Notwithstanding the foregoing, if the
parties have not executed a mutually agreed upon Service Order for the new
Service set forth (ii) immediately above on or before one hundred eighty
(180) days from the notice by SAVVIS of the rate increase, either party can
terminate the affected Service and Related Service upon written notice to the
other party.

4. CONFIDENTIAL INFORMATION; INTELLECTUAL PROPERTY OWNERSHIP; LICENSE GRANTS

4.1 Confidential Information. Neither party shall, without the prior written
consent of the other party, disclose or, except to the extent necessary to
perform its obligations or exercise its rights hereunder, use the Confidential
Information of the other party during the Term of this Agreement and for 2

 

4



--------------------------------------------------------------------------------

years following the expiration or termination hereof. Notwithstanding the
generality of the foregoing, each party shall treat trade secrets (as defined in
Section 3426.1(d) of the California Civil Code – Title 5, Uniform Trade Secrets
Act) of the other party as other Confidential Information, but keep them secret
indefinitely and refrain from using them after the Term of this Agreement,
including, but not limited to Customer’s operational infrastructure and
procedures. Each party will take all reasonable precautions to protect
Confidential Information directly disclosed to it by the other party, using at
least the same standard of care as it uses to maintain the confidentiality of
its own Confidential Information. Notwithstanding the foregoing, a party may
disclose Confidential Information to the extent required: (i) to any
consultants, contractors, and counsels who have a need to know in connection
with this Agreement and have executed a reasonably protective non-disclosure
agreement with or have a professional ethical obligation to the party disclosing
the Confidential Information, or (ii) pursuant to legal process; provided that,
the disclosing party shall give the other party reasonable prior written notice
sufficient to permit it an opportunity to reasonably contest such disclosure,
unless legally prohibited, or (iii) with any government or regulatory filings,
including without limitation filings with the SEC; provided that in the case of
a disclosure pursuant to Sections (ii) or (iii) above, the disclosing party
shall give the other party reasonable prior written notice sufficient to permit
it an opportunity to reasonably contest such disclosure and provide a redacted
version deleting information reasonably deemed by SAVVIS to be confidential.
Notwithstanding the foregoing, Customer will make reasonable efforts to obtain
confidential treatment for confidential terms.

4.2 Intellectual Property.

(a) Ownership. Except for the rights expressly granted herein, this Agreement
does not transfer from SAVVIS to Customer any SAVVIS Technology, and all right,
title and interest in and to SAVVIS Technology will remain solely with SAVVIS.
Except for the rights expressly granted herein, this Agreement does not transfer
from Customer to SAVVIS any Customer Technology, and all right, title and
interest in and to Customer Technology will remain solely with Customer. SAVVIS
and Customer each agrees that it will not, directly or indirectly, reverse
engineer, decompile, disassemble or otherwise attempt to derive source code or
other trade secrets from the other party.

(b) General Skills and Knowledge. Notwithstanding anything to the contrary in
this Agreement, SAVVIS will not be prohibited or enjoined at any time by
Customer from utilizing any skills or knowledge of a general nature acquired
during the course of providing the Services, including, without limitation,
information publicly known or available or that could reasonably be acquired in
similar work performed for another customer of SAVVIS.

4.3 License Grants.

(a) By SAVVIS. SAVVIS hereby grants to Client a nonexclusive, royalty-free
license, during the term of this Agreement, to use the SAVVIS Technology solely
for purposes of using the Service(s). Customer shall have no right to use the
SAVVIS Technology for any purpose other than using the Service(s).

(b) By Customer. Customer agrees that if, in the course of performing the
Service(s), it is necessary for SAVVIS to access Customer Equipment (subject to
all limitations set forth in Section 4.4 hereof – Security of Customer Data) and
use Customer Technology, SAVVIS is hereby grunted and shall have a nonexclusive,
royally-free license, during the term of this Agreement, to use the Customer
Technology solely for the purposes of delivering the Service(s) to Customer.
SAVVIS shall have no right to use the Customer Technology for any purpose other
than providing the Service(s).

4.4 Security of Customer Data.

(a) Customer’s Role. As between the parties to this Agreement, Customer agrees
that it is obligated to protect the Customer Data, including but not limited to,
by implementing security services (e.g. firewall, IDS, encryption of data).
Specifically, Customer agrees it shall be solely its

 

5



--------------------------------------------------------------------------------

responsibility to ensure that Customer Data hosted on servers located in a
SAVVIS facility is encrypted to the extent required under applicable law or
industry standards or otherwise desired by Customer.

(b) SAVVIS Obligations. SAVVIS has adopted and implemented and shall comply with
its internal formal corporate information security policy that includes annual
employee security awareness training, and reasonable data center physical
security practices that are consistent with industry standards and are designed
to protect Customer Data from loss, misuse and unauthorized access or disclosure
(“SAVVIS Internal Security Program”); provided, however, that SAVVIS shall have
no responsibility for hacking or similar malicious activity by any third party,
so long as SAVVIS complies with all security obligations set forth in the
Agreement. Also, SAVVIS complies with the SAVVIS Communications Corporation
Security Policy (Doc 05.01, dated March 28, 2008) (“SAVVIS Security Policy”),
which has been provided to Customer. SAVVIS Internal Security Program and the
SAVVIS Security Policy are subject to reasonable changes from time to time
provided that SAVVIS will not make changes to such policies that reduce the
level of security provided therefrom. SAVVIS will provide Customer with
information regarding changes to its SAVVIS Security Policy and SAVVIS Internal
Security Program pursuant to Schedule 2 (Security Program Changes) attached
hereto. In the event SAVVIS changes its security policies and/or SAS70 (or
similar, in future) controls or audit criteria in a way in which Customer
believes materially decreases the level of security provided to Customer, SAVVIS
agrees to work with Customer in good faith to accommodate Customer’s concerns as
they relate to such changes. In the event the parties cannot mutually agree,
Customer shall have the right to terminate this Agreement entirely or with
respect to the affected services without the payment of early termination
charges (and subject to a proportionate refund of any prepaid amounts), upon at
least 30 days prior written notice to SAVVIS. SAVVIS will not access any data
stored, transmitted or otherwise processed on equipment and communication lines
on SAVVIS’ premises, except as set forth in Section 4.5(c) below or as otherwise
authorized by or agreed to in writing with Customer, and then only on behalf of
and subject to the instructions from Customer and under control of Customer.
SAVVIS has self-certified compliance with the Safe Harbor Principles in
accordance with the U.S. Department of Commerce and European Union Commission’s
Directive on Data Protection and will maintain such certification or similar
data protection framework for as long as SAVVIS provides Services to Customer.
In addition, as of the Effective Date, SAVVIS has completed a SAS70 Type II
audit in all data centers where Customer Data will be hosted, including DC4,
SC8, SC9 and BO1, and will continue to conduct such audits under SAS70 Type II
or a similar standard. Subject to Customer’s execution of a standard SAVVIS
SAS70 Non-Disclosure Agreement, Customer will be entitled to receive a copy of
the then-available SAS70 report.

(c) Exceptional, Limited Access to Customer Data by SAVVIS. As the sole
exception to the general agreement in Section 4.5(b) hereof that SAVVIS will not
access any Customer Data, SAVVIS may have access to unencrypted data sent to and
from Customer’s equipment via Internet email ancillary to the provision of the
managed network services being provided, but only for the sole and limited
purpose of system maintenance and troubleshooting. SAVVIS will not access, use
or process Customer Data for any other purposes, SAVVIS will not use or disclose
any Customer Data under any circumstances, and Customer will remain in control
over all Customer Data at all times.

(d) Service Audit. Customer may, twice each calendar year and at its own
expense, perform a review and audit of the delivery, performance, and service
levels of the Service(s) provided under the Agreement in a SAVVIS data center
(“Service Audit”). SAVVIS shall provide Customer with reasonable access to the
Data Center(s) for the sole purpose of Customer’s inspection of the equipment
and facilities which are solely dedicated to providing the Service(s) to
Customer. For the purposes of clarification, no access will be given to areas of
the Data Center to which SAVVIS does not generally allow access to its customers
(e.g. areas which house equipment used to support services for multiple
customers). Such access must be within SAVVIS’ normal business hours and must be
scheduled at least ten (10) business days in advance, and Customer shall be
escorted by SAVVIS personnel during this period of access provided however that
Customer representatives who are registered with SAVVIS in advance may visit the
Data Center(s) with no advance notice. SAVVIS will provide escort service at no
additional charge for up to four (4) hours per Service Audit. If physical
inspection is not permitted or practical, SAVVIS will review with Customer
logical diagrams, rack elevations, and/or equipment inventory lists documenting
in detail the installed Service(s).

 

6



--------------------------------------------------------------------------------

(e) SAVVIS Data Center Security. SAVVIS shall (i) provide guard stations staffed
twenty-four (24) hours per day, seven (7) days per week; (ii) operate camera
surveillance, alarm systems (including reasonable environmental alarms), and
card or biometric controlled access mechanisms; and (iii) perform reasonable
physical security functions (i.e., identification badge controls, alarm
responses) at the SAVVIS Data Center.

(f) Additional Agreements. The parties shall execute the Standard Contractual
Clauses based on the European SCC. The Standard Contractual Clauses shall take
precedent over any other terms of this Agreement with respect to their subject
matter, but, as between NetSuite and SAVVIS, the terms of this Agreement shall
prevail relating to allocation of responsibilities and liabilities. The parties
shall also execute SAVVIS’ standard PCI Addendum. SAVVIS will consider in good
faith additional agreements relating to any similar back-to-back compliance
obligations that Customer reasonably asks SAVVIS to undertake in order to put
Customer in a position to accommodate similar requests from Customer’s own
customers. Customer acknowledges that due to SAVVIS limited role and access
regarding Customer Data, SAVVIS shall only become responsible vis-à-vis Customer
with respect security aspects within SAVVIS sphere of control, such as physical
access of premises, security of network connection points and lines operated by
SAVVIS and other items covered in SAVVIS security policy, the service
descriptions and other parts of this Agreement.

5. SAVVIS REPRESENTATIONS AND WARRANTIES.

5.1 General.

(a) Authority and Performance of SAVVIS. SAVVIS represents and warrants that
(i) it has the legal right to enter into this Agreement and perform its
obligations hereunder, and (ii) the performance of its obligations and delivery
of the Services to Customer will not violate any applicable U.S. laws or
regulations, including OSHA requirements, or cause a breach of any agreements
with any third parties. In the event of a breach of the warranties set forth in
this Section 5.1(a), Customer’s sole remedy is termination pursuant to
Section 10 of the Agreement.

5.2 Service Level Warranty. In the event that Customer experiences any of the
service performance issues defined in this Section 5.2 as a result of SAVVIS’
failure to provide Services in accordance with this Agreement, SAVVIS will, upon
Customer’s request in accordance with Section 5.2(d) (Customer Must Request
Service Credit) below, credit Customer’s account as described below (the
“Service Level Warranty”). This Service Level Warranty shall apply only to
Co-location Services or Bandwidth Services and it shall not apply to performance
issues (i) caused by factors outside of SAVVIS’ reasonable control; (ii) that
resulted from any actions or inactions of Customer or any third parties; or
(iii) that resulted from Customer’s equipment and/or third party equipment (not
within the sole control of SAVVIS).

(a) Service Warranty Definitions. For purposes of this Agreement, the following
definitions shall apply only to the Services:

(i) “Downtime” shall mean sustained packet loss in excess of fifty percent
(50%) within SAVVIS’ U.S. network for fifteen (15) consecutive minutes due to
the failure of SAVVIS to provide Service(s) for such period. Downtime shall not
include any packet loss or network unavailability during SAVVIS’ scheduled
maintenance of the Internet Data Centers, network and Service(s), as described
in the Rules and Regulations.

(ii) “Excess Latency” shall mean transmission latency in excess of one hundred
twenty (120) milliseconds round trip time between any two points within SAVVIS’
U.S. network.

(iii) “Excess Packet. Loss” shall mean packet loss in excess of one percent
(1%) between any two points within SAVVIS’ U.S. network.

 

7



--------------------------------------------------------------------------------

(iv) “Performance Problem” shall mean Excess Packet Loss and/or Excess Latency.

(v) “Service Credit” shall mean an amount equal to the pro-rata monthly
recurring connectivity charges (i.e., all monthly recurring bandwidth-related
charges) for one (1) day of Service.

(b) Downtime Periods. In the event Customer experiences Downtime, Customer shall
be eligible to receive from SAVVIS a Service Credit for each Downtime period.
Examples: If Customer experiences one Downtime period, it shall be eligible to
receive one Service Credit. If Customer experiences two Downtime periods, either
from a single event or multiple events, it shall be eligible to receive two
Service Credits.

(c) Performance Problem; Packet Loss and Latency. In the event that SAVVIS
discovers or is notified by Customer that Customer is experiencing a Performance
Problem. SAVVIS will take all actions necessary to determine the source of the
Performance Problem.

(i) Time to Discover Source of Performance Problem; Notification of Customer.
Within two (2) hours of discovering or receiving notice of the Performance
Problem, SAVVIS will determine whether the source of the Performance Problem is
limited to the Customer Equipment and the SAVVIS equipment connecting the
Customer Equipment to the SAVVIS LAN. If SAVVIS determines that the Customer
Equipment and SAVVIS connection are not the source of the Performance Problem,
SAVVIS will determine the source of the Performance Problem within an additional
two (2) hour period. In any event, SAVVIS will notify Customer of the source of
the Performance Problem within sixty (60) minutes of identifying the source.

(ii) Remedy of Packet Loss and Latency. If the source of the Performance Problem
is within the sole control of SAVVIS, SAVVIS will remedy the Performance Problem
within two (2) hours of determining the source of the Performance Problem. If
the source of and remedy to the Performance Problem reside outside of the SAVVIS
LAN or WAN, SAVVIS will use commercially reasonable efforts to notify the
party(ies) responsible for the source of the Performance Problem and cooperate
with it (them) to resolve such problem as soon as possible.

(iii) Failure to Determine Source and/or Remedy. In the event that SAVVIS (A) is
unable to determine the source of the Performance Problem within the time
periods described in subsection (i) above and/or, (B) SAVVIS is the sole source
of the Performance Problem and is unable to remedy such Performance Problem
within the time period described in subsection (ii) above, SAVVIS will deliver a
Service Credit to Customer for each two (2) hour period in excess of the time
periods for identification and resolution described above.

(d) Customer Must Request Service Credit. In order to receive any of the Service
Credits described in this Section 5.2, Customer must notify SAVVIS within
forty-five (45) days from the time Customer becomes eligible to receive a
Service Credit. Failure to comply with this requirement will forfeit Customer’s
right to receive a Service Credit,

(e) Remedies Shall Not Be Cumulative; Maximum Service Credit. The aggregate
maximum number of Service Credits (including Co-lo Service Credits and all other
Service Credits provided under this Agreement) to be issued by SAVVIS to
Customer for any and all Downtime periods and Performance Problems that occur in
a single calendar month shall not exceed fifteen (15) Service Credits. A Service
Credit shall be issued in the SAVVIS invoice in the month following the Downtime
or Performance Problem, unless the Service Credit is due in Customer’s final
month of Service. In such case, a refund for the dollar value of the Service
Credit will be mailed to Customer. Customer shall also be eligible to receive a
pro-rata refund for (i) Downtime periods and Performance Problems for which
Customer does not receive a Service Credit and (ii) any Services SAVVIS does not
deliver to Customer for which Customer has paid.

 

8



--------------------------------------------------------------------------------

(f) Termination Option for Chronic Problems. Customer may terminate the affected
Service and Related Service as defined above, or this Agreement without the
payment of early termination charges or any other amounts as set forth in
Section 10.2(a) for the terminated Services and without penalty by notifying
SAVVIS within fifteen (15) days following the end of a calendar month in the
event either of the following occurs: (i) Customer experiences more than fifteen
(15) Downtime periods resulting from three (3) or more nonconsecutive Downtime
events during the calendar month; or (ii) Customer experiences more than eight
(8) consecutive hours of Downtime due to any single event. Such termination will
be effective forty-five (45) days after receipt of such notice by SAVVIS. In the
case of termination pursuant to the foregoing sentence, notice of termination
must be received by SAVVIS within 30 days of the Termination Event, and
termination will be effective forty-five (45) days after SAVVIS’ receipt of such
termination notice from Customer.

(g) THIS SECTION 5.2 SETS FORTH CUSTOMER’S SOLE AND EXCLUSIVE REMEDIES FOR
SERVICE PERFORMANCE ISSUES DEFINED IN THIS SECTION 5.2.

5.3 Service Performance Warranty. SAVVIS warrants that it will perform the
Services in a manner consistent with industry standards reasonably applicable to
the performance thereof and this Agreement (including, without limitation,
Schedule 1 – Service Details).

5.4 Selection of SAVVIS Supplied Equipment: Manufacturer Warranty. Customer
acknowledges that it has selected the SAVVIS Supplied Equipment and disclaims
any statements made by SAVVIS. Except with respect to any express warranties for
Service(s) related to SAVVIS Supplied Equipment, Customer acknowledges and
agrees that its use and possession of the SAVVIS Supplied Equipment by Customer
shall be subject to and controlled by the terms of any manufacturer’s or, if
appropriate, supplier’s warranty, and Customer agrees to look solely to the
manufacturer or, if appropriate, supplier with respect to all mechanical,
service and other claims, and the right to enforce all warranties made by said
manufacturer are hereby, to the extent SAVVIS has the right, assigned to
Customer solely for the Initial Term.

5.5 No Other Warranty. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS
AGREEMENT, THE SERVICES ARE PROVIDED ON AN “AS IS” BASIS, AND CUSTOMER’S USE OF
THE SERVICES IS AT ITS OWN RISK. SAVVIS DOES NOT MAKE, AND HEREBY DISCLAIMS, ANY
AND ALL OTHER EXPRESS AND/OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO,
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT
AND TITLE, AND ANY WARRANTIES ARISING PROM A COURSE OF DEALING, USAGE, OR TRADE
PRACTICE. SAVVIS DOES NOT WARRANT THAT THE SERVICES WILL BE UNINTERRUPTED,
ERROR-FREE, OR COMPLETELY SECURE.

5.6 Disclaimer of Actions Caused by and/or Under the Control of Third Parties.
SAVVIS DOES NOT AND CANNOT CONTROL THE FLOW OF DATA TO OR FROM SAVVIS’ NETWORK
AND OTHER PORTIONS OF THE INTERNET. SUCH FLOW DEPENDS IN LARGE PART ON THE
PERFORMANCE OF INTERNET SERVICES PROVIDED OR CONTROLLED BY THIRD PARTIES. AT
TIMES, ACTIONS OR INACTIONS OF SUCH THIRD PARTIES CAN IMPAIR OR DISRUPT
CUSTOMER’S CONNECTIONS TO THE INTERNET (OR PORTIONS THEREOF). ALTHOUGH SAVVIS
WILL USE COMMERCIALLY REASONABLE EFFORTS TO TAKE ALL ACTIONS IT DEEMS
APPROPRIATE TO REMEDY AND AVOID SUCH EVENTS, SAVVIS CANNOT GUARANTEE THAT SUCH
EVENTS WILL NOT OCCUR. ACCORDINGLY, SAVVIS DISCLAIMS ANY AND ALL LIABILITY
RESULTING FROM OR RELATED TO SUCH EVENTS.

6. CUSTOMER OBLIGATIONS.

6.1 Warranties of Customer.

(a) General. Customer represents and warrants that (i) it has the legal right
and authority, and will continue to own or maintain the legal right and
authority, during the term of this Agreement, to place and use any Customer
Equipment as contemplated under this Agreement; (ii) the

 

9



--------------------------------------------------------------------------------

performance of its obligations and use of the Services (by Customer, its
customers and users) will not violate any applicable laws, regulations or the
AUP or cause a breach of any agreements with any third parties or unreasonably
interfere with other SAVVIS customers’ use of SAVVIS services, and (iii) all
equipment, materials and other tangible items placed by Customer at Internet
Data Centers will be used in compliance with all applicable manufacturer
specifications.

(b) Breach of Warranties. In the event of any breach of any of the foregoing
warranties, in addition to any other remedies available at law or in equity,
SAVVIS will have the right, in its sole reasonable discretion, to suspend
immediately any related Services if deemed reasonably necessary by SAVVIS to
prevent any harm to SAVVIS and its business. SAVVIS will provide notice and
opportunity to cure if practicable depending on the nature of the breach. Once
cured, SAVVIS will promptly restore the
Service(s).

6.2 Compliance with Law and SAVVIS Acceptable Use Policy. Customer agrees that
it will use the Service(s) only for lawful purposes and in accordance with this
Agreement. Customer will comply at all times with all applicable laws and
regulations and the AUP, as updated by SAVVIS from time to time. The AUP
specified in and attached to Schedule 1 (Service Details), if any, is
incorporated herein and made a part hereof by this reference. SAVVIS may change
the AUP upon fifteen (15) days’ notice to Customer. Customer shall have the
right within thirty (30) days of notice of any revision to refuse acceptance of
any revisions in the AUP. If Customer refuses to accept the new AUP, the
previous version of the AUP will continue to apply. If Customer does not respond
to SAVVIS thirty (30) days after receipt of notice of any revision, Customer
will be deemed to have agreed to comply with the new AUP. Customer agrees that
it has received, read and understands the current version of the AUP specified
in and attached to Schedule 1 (Service Details), if any. The AUP contains
restrictions on Customer’s and Customer’s users’ online conduct (including
prohibitions against unsolicited commercial email). Customer agrees to comply
with such restrictions. In case of violations of SAVVIS’s AUP or applicable law,
the parties shall cooperate in good faith on the removal of the offending data
or otherwise remedy the violation.

6.3 Access and Security. Except with the advanced written consent of SAVVIS,
Customer’s access to the Internet Data Centers will be limited solely to the
Authorized Representatives. Authorized Representatives may only access the
Customer Area and are prohibited from accessing other areas of the Internet Data
Center(s) unless accompanied by an authorized SAVVIS representative.

6.4 Restrictions on Use of Services. Customer shall not, without the prior
written consent of SAVVIS (which may be withheld in its sole discretion), resell
the Services (i.e., sell the Services under SAVVIS’s brand, without
incorporating them into a NetSuite product or service) to any third parties or
connect Customer Equipment directly to anything other than the SAVVIS network,
equipment and facilities.

6.5 Customer Equipment.

(a) Customer shall designate its Authorized Representatives in writing. Unless
otherwise set forth in the Agreement, Customer is responsible for selecting,
supplying, installing and maintaining any Customer Equipment, including any
related applications, systems, or software. Customer, its Authorized
Representatives and all Customer Equipment and any related materials used in
connection with the Service shall comply with all applicable law and this
Agreement.

(b) If SAVVIS reasonably believes that Customer is not complying with
Section 6.5(a), SAVVIS may audit such compliance. If the audit confirms
Customer’s compliance with Section 6.5(a), SAVVIS shall bear the cost of the
audit. If the audit determines Customer non-compliance Customer shall (i) pay
the cost of the audit, at SAVVIS’ then current T&M rates, and (ii) remedy such
non-compliance within 5 days of receiving such notice, or within a time frame
appropriate for the seriousness of the risk, not exceeding 15 days. If Customer
fails to remedy such non-compliance within such period and Customer is not
cooperative, then, notwithstanding any other rights in the Agreement, SAVVIS
may, after a final 3 day prior written notice expressly threatening suspension
or termination (i) suspend the

 

10



--------------------------------------------------------------------------------

affected Service and/or restrict Customer’s access to the SAVVIS Premises for so
long as deemed reasonably necessary by SAVVIS as long as such access is not
necessary to cure the violation, or (ii) terminate the affected Service if such
non-compliance is recurring. SAVVIS shall resume the suspended Service as soon
as reasonably practicable after Customer has cured the violation.

(c) SAVVIS may enter the Customer Area only to the extent necessary to provide a
Service, as directed by NetSuite or with NetSuite’s prior approval, except as
expressly set forth in this Section 6.5.c. SAVVIS may temporarily store Customer
Equipment pending its installation on SAVVIS Premises (“Equipment Storage”). If
Equipment Storage continues for more than 30 days, SAVVIS may return, at
Customer’s expense, the Customer Equipment. The risk of loss or damage for any
Customer Equipment during any Equipment Storage shall be upon Customer, unless
the damage is caused by the negligence or willful misconduct of SAVVIS. If any
Authorized Representative or Customer Equipment presents any material risk of
personal injury or damage to property of SAVVIS, its employees, agents,
contractors, or customers, or the SAVVIS Premises, Customer shall take prompt
action to eliminate such risk and SAVVIS shall notify Customer if it has
knowledge of this risk. If Customer fails to do so or if there is risk of
material and imminent harm to personal health or valuable equipment, SAVVIS may,
without prior notice or liability to Customer, take appropriate action itself,
including accessing the Customer Area.

6.6 Relocation of Customer Equipment. In the event that it becomes necessary to
relocate the Customer Equipment to another Customer Area or Internet Data Center
operated by SAVVIS, Customer will cooperate in good faith with SAVVIS to
facilitate such relocation, provided that such relocation is based on reasonable
business needs of SAVVIS (including the needs of other SAVVIS customers), the
expansion of the space requirements of Customer or otherwise. SAVVIS shall be
solely responsible for any costs and expenses incurred by SAVVIS in connection
with any relocation based solely on the reasonable business needs of SAVVIS, and
will use commercially reasonable efforts, in cooperation with Customer, to
minimize and avoid any interruption to the Services. SAVVIS will reimburse
Customer for any out-of-pocket expenses reasonably incurred as a result of
SAVVIS relocating Customer Equipment, upon receipt of proof of said
expenditures. The amount of out-of-pocket expenses reimbursed pursuant to this
Section shall not exceed $40,000. SAVVIS shall be responsible for any costs and
expenses incurred by SAVVIS in connection with any relocation based solely on
the reasonable business needs of SAVVIS.

6.7 SAVVIS Supplied Equipment.

(a) Delivery and Term. On or prior to the Billing Commencement Date, SAVVIS
shall deliver to Customer, at the designated Customer Area, any SAVVIS Supplied
Equipment that is being provided as part of the Services set forth on Schedule 1
(Service Details). Customer shall have the right to use the SAVVIS Supplied
Equipment for the Initial Term set forth in the Service Order and any additional
period agreed to in writing by SAVVIS. Customer shall not remove any SAVVIS
Supplied Equipment from the Customer Area(s) without the prior written consent
of SAVVIS.

(b) Title. The SAVVIS Supplied Equipment shall always remain the personal
property of SAVVIS. Customer shall have no right or interest in or to the SAVVIS
Supplied Equipment except as provided in this Agreement and the applicable
Service Order and shall hold the SAVVIS Supplied Equipment subject and
subordinate to the rights of SAVVIS. Customer agrees to execute UCC financing
statements as and when requested by SAVVIS and hereby appoints SAVVIS as its
attorney-in-fact to execute such financing statements on behalf of Customer.
Customer will, at its own expense, keep the SAVVIS Supplied Equipment free and
clear from any liens or encumbrances of any kind (except any caused by SAVVIS)
and will indemnify and hold SAVVIS harmless from and against any loss or expense
caused by Customer’s failure to do so. Customer shall give SAVVIS immediate
written notice of any attachment or judicial process affecting the SAVVIS
Supplied Equipment or SAVVIS’ ownership. Customer will not remove, alter or
destroy any labels on the SAVVIS Supplied Equipment stating that it is the
property of SAVVIS and shall allow the inspection of the SAVVIS Supplied
Equipment at any time.

(c) Use, Maintenance and Repair. Customer will, at its own expense, keep the
SAVVIS Supplied Equipment in good repair, appearance and condition, other than
normal wear and tear,

 

11



--------------------------------------------------------------------------------

and, if not included in the Services, shall obtain, pay for and keep in effect
through the Initial Term a hardware and software maintenance agreement with the
manufacturer or other party acceptable to SAVVIS. All parts furnished in
connection with such repair and maintenance shall be manufacturer authorized
parts and shall immediately become components of the SAVVIS Supplied Equipment
and the property of SAVVIS. Customer shall use the SAVVIS Supplied Equipment in
compliance with the manufacturer’s or supplier’s suggested guidelines.

(d) Upgrades and Additions. Customer may affix or install any necessary
addition, upgrade, equipment or device on to the SAVVIS Supplied Equipment
(other than electronic data) (“Additions”) provided that such Additions (i) can
be removed without causing material damage to the SAVVIS Supplied Equipment;
(ii) do not reduce the value of the SAVVIS Supplied Equipment and (iii) are
obtained from or approved in writing by SAVVIS and are not subject to the
interest of any third party other than SAVVIS. Any other Additions may not be
installed without SAVVIS’ prior written consent. At the end of the Initial Term,
Customer shall remove any Additions which (i) were not provided by SAVVIS and
(ii) are readily removable without causing material damage or impairment of the
intended function, use, or value of the SAVVIS Supplied Equipment, and restore
the SAVVIS Supplied Equipment to its original configuration. Any Additions which
are not so removable, will become the property of SAVVIS (lien free).

7. INSURANCE.

7.1 SAVVIS Minimum Levels. SAVVIS agrees to keep in full force and effect during
the term of this Agreement: (i) comprehensive general liability insurance in an
amount not less than $2 million per occurrence for bodily injury and property
damage and (ii) workers’ compensation insurance in an amount not less than that
required by applicable law. SAVVIS agrees that it will ensure and be solely
responsible for ensuring that its contractors and subcontractors maintain
insurance coverage at levels no less than those required by applicable law and
customary in SAVVIS’ and its agents’ industries.

7.2 Customer Minimum Levels. In order to provide customers with physical access
to facilities operated by SAVVIS and equipment owned by third parties, SAVVIS is
required by its insurers to ensure that each SAVVIS customer maintains adequate
insurance coverage. Customer agrees to keep in full force and effect during the
term of this Agreement: (i) correspondence general liability insurance is an
amount not less than $1 million per occurrence for bodily injury and property
damage and (ii) workers’ compensation insurance in an amount not less than that
required by applicable law. Customer agrees that it will ensure and be solely
responsible for ensuring that its agents (including contractors and
subcontractors) maintain insurance coverage at levels no less than those
required by applicable law and customary in Customer’s and its agents’
industries.

7.3 Certificates of Insurance. Prior to installations of any Customer Equipment
in the Customer Area, Customer will deliver to SAVVIS certificates of insurance
which evidence the minimum levels of insurance set forth above.

8. LIMITATIONS OF LIABILITY.

8.1 Personal Injury. EACH REPRESENTATIVE AND ANY OTHER PERSON VISITING AN
INTERNET DATA CENTER DOES SO AT ITS OWN RISK. SAVVIS ASSUMES NO LIABILITY
WHATSOEVER FOR ANY HARM TO SUCH PERSONS RESULTING FROM ANY CAUSE OTHER THAN THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF SAVVIS AND SUBCONTRACTORS WHILE PERFORMING
SERVICES PURSUANT TO THE AGREEMENT.

8.2 SAVVIS Supplied and Customer Equipment. SAVVIS SHALL BE LIABLE FOR DAMAGE
TO, OR LOSS OF, ANY CUSTOMER EQUIPMENT RESULTING FROM THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF SAVVIS OR ITS AFFILIATES, AND (II) CUSTOMER SHALL BE LIABLE FOR
ANY DAMAGE TO, OR LOSS OF, ANY SAVVIS EQUIPMENT RESULTING FROM THE NEGLIGENCE OR
WILLFUL MISCONDUCT OF CUSTOMER, ITS SUBCONTRACTORS AND ITS END USERS. TO THE
EXTENT A PARTY IS LIABLE FOR ANY DAMAGE TO, OR LOSS OF, THE OTHER PARTY’S
EQUIPMENT PURSUANT TO (I) OR (II) ABOVE, SUCH LIABILITY SHALL NOT EXCEED

 

12



--------------------------------------------------------------------------------

THE THEN-CURRENT REPLACEMENT VALUE OF THE DAMAGED EQUIPMENT PLUS 15%. If another
Colocation customer of SAVVIS in the data center damages Customer Equipment and
SAVVIS is able to recover from such other customer cost specifically and solely
for the damaged Customer Equipment, SAVVIS will pass the amount received from
such customer on to Customer, it being agreed to by Customer that SAVVIS is
under no obligation to obtain or recover this amount from its customer and/or
trigger any indemnity claim with such other customer.

8.3 CONSEQUENTIAL DAMAGES WAIVER. EXCEPT FOR A BREACH OF SECTION 4.1
(“CONFIDENTIAL INFORMATION”) OF THIS AGREEMENT, IN NO EVENT WILL EITHER PARTY BE
LIABLE OR RESPONSIBLE TO THE OTHER FOR ANY TYPE OF INCIDENTAL, PUNITIVE,
INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOST REVENUE,
LOST PROFITS, REPLACEMENT GOODS, LOST OF TECHNOLOGY, RIGHTS OR SERVICES, LOSS OF
DATA, OR INTERRUPTION OR LOSS OF USE OF SERVICE OR EQUIPMENT, EVEN IF ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES, WHETHER ARISING UNDER THEORY OF CONTRACT, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE.

8.4 Basis of the Bargain: Failure of Essential Purpose. The parties acknowledge
that SAVVIS has set its prices and entered into this Agreement in reliance upon
the limitations of liability and the disclaimers of warranties and damages set
forth herein, and that the same form an essential basis of the bargain between
the parties. The parties agree that the limitations and exclusions of liability
and disclaimers specified in this Agreement will survive and apply even if found
to have failed of their essential purpose.

8.5 Notwithstanding anything to the contrary in this Section 8, WITH THE
EXCEPTION OF (1) EACH PARTY’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 9 (AS
FURTHER LIMITED BY THE LAST PARAGRAPH OF THIS SECTION 8.5), (2) CUSTOMER’S
PAYMENT OBLIGATIONS, AND (3) DAMAGE TO EQUIPMENT UNDER SECTION 8.2 ABOVE, THE
TOTAL AGGREGATE LIABILITY OF EITHER PARTY TO THE OTHER PARTY ARISING FROM OR
RELATED TO THIS AGREEMENT SHALL BE LIMITED TO THE TOTAL NET (MONTHLY RECURRING
CHARGE PAID BY CUSTOMER MINUS ANY CREDITS PROVIDED BY SAVVIS) PAYMENTS PAID BY
CUSTOMER TO SAVVIS IN THE TWELVE MONTH PERIOD IMMEDIATELY PRECEDING THE DATE IN
WHICH THE CLAIM ARISES.

WITH RESPECT TO A BREACH OF A PARTY OF SECTION 4.1 (“CONFIDENTIAL INFORMATION”)
CAUSED BY THE NEGLIGENCE OF A PARTY, THE TOTAL AGGREGATE LIABILITY OF EITHER
PARTY TO THE OTHER PARTY ARISING FROM OR RELATED TO THIS AGREEMENT SHALL BE
LIMITED TO THE TOTAL NET PAYMENTS PAID BY CUSTOMER TO SAVVIS FOR THE AFFECTED
SERVICE WHICH GIVES RISE TO SUCH LIABILITY IN THE 36 MONTH PERIOD IMMEDIATELY
PRECEDING THE DATE IN WHICH THE CLAIM ARISES.

WITH RESPECT TO SAVVIS’ INDEMNIFICATION OBLIGATION FOR INTELLECTUAL PROPERTY NOT
OWNED BY SAVVIS (I.E. SAVVIS LICENSED TECHNOLOGY) UNDER SECTION 9.1(I) OF THE
AGREEMENT, THE TOTAL AGGREGATE LIABILITY OF SAVVIS ARISING FROM OR RELATED TO
THIS AGREEMENT SHALL BE LIMITED TO THE TOTAL NET PAYMENTS PAID BY CUSTOMER TO
SAVVIS FOR THE AFFECTED SERVICE WHICH GIVES RISE TO SUCH LIABILITY IN THE TWELVE
MONTH PERIOD IMMEDIATELY PRECEDING THE DATE IN WHICH THE CLAIM ARISES. HOWEVER,
SAVVIS WILL PASS THROUGH TO CUSTOMER ANY APPLICABLE INDEMNIFICATIONS FROM THE
THIRD PARTY VENDOR WITH RESPECT TO INFRINGEMENT CLAIMS TO THE EXTENT THAT SAVVIS
HAS RECEIVED SUCH INDEMNITY AND IS PERMITTED TO DO SO PURSUANT TO THE TERMS AND
CONDITIONS OF THE APPLICABLE THIRD PARTY AGREEMENT(S).

9. INDEMNIFICATION.

9.1 Indemnification. Each party will indemnify, defend and hold the other
harmless from and against any and all costs, liabilities, losses and expenses
(including, but not limited to, reasonable attorneys’ fees) (collectively,
“Losses”) resulting from any claim, suit, action, or proceeding (each, an

 

13



--------------------------------------------------------------------------------

“Action”) brought by any third party against the other or its affiliates
alleging (i) the infringement or misappropriation of any intellectual property
right relating to the delivery or use of the Service(s) (but excluding any
infringement contributorily caused by the other party); (ii) personal injury
caused by the negligence or willful misconduct of the other party; and (iii) any
violation of or failure to comply with the AUP. Customer will indemnify, defend
and hold SAVVIS, its affiliates and customers harmless from and against any and
all Losses resulting from or arising out of any Action brought against SAVVIS,
its affiliates or customers alleging any damage or destruction to the Customer
Area, the Internet Data Centers, SAVVIS equipment or other customer equipment
caused by Customer, its Representative(s) or designees.

9.2 Notice. Each party’s indemnification obligations hereunder shall be subject
to (i) receiving prompt written notice of the existence of any Action;
(ii) being able to at its option, control the defense of such Action;
(iii) permitting the indemnified party to participate in the defense of any
Action; and (iv) receiving full cooperation of the indemnified party in the
defense thereof.

10. TERMINATION.

10.1 Termination For Cause. Either party may terminate this Agreement if:
(i) the other party breaches any material term or condition of this Agreement
and fails to cure such breach within thirty (30) days after receipt of written
notice of the same, except in the case of failure to pay fees, which must be
cured within ten business (10) days after receipt of written notice from SAVVIS;
(ii) the other party becomes the subject of a voluntary petition in bankruptcy
or any voluntary proceeding relating to insolvency, receivership, liquidation,
or composition for the benefit of creditors; or (iii) the other party becomes
the subject of an involuntary petition in bankruptcy or any involuntary
proceeding relating to insolvency, receivership, liquidation, or composition for
the benefit of creditors, if such petition or proceeding is not dismissed within
sixty (60) days of filing. Customer may also terminate this Agreement in
accordance with the terms set forth in Section 5.2(f) (Termination Option For
Chronic Problems) of this Agreement.

10.2 No Liability for Termination.

(a) If Customer terminates an ordered Service prior to its delivery, Customer
shall be liable for pre-delivery cancellation fees equal to all out-of-pocket
costs or expenses incurred by SAVVIS (e.g., ordered equipment or licenses) or
imposed on SAVVIS by any third party that are directly attributable to such
terminated Service, and one (1) month’s monthly recurring charges per terminated
Service. If, after the delivery of Service but prior to the conclusion of the
applicable Service Term, the Service or this Agreement is terminated either by
SAVVIS for cause or by Customer for any reason other than cause or breach of the
Service Level Agreement set forth in Section 5.2.f, then Customer shall be
liable for: (a) an early termination charge equal to 50% of the monthly
recurring charges for the affected Services multiplied by the number of months
remaining in the Service term; (b) Service charges accrued but unpaid as of the
termination date; and (c) any third party provider charges and any out-of-pocket
expenses incurred by SAVVIS (e.g., cancellation charges or annual software
license fees) directly attributable to such Service to the extent that SAVVIS
cannot reasonably avoid such charges or expenses. The parties agree that any
cancellation fees and early termination charges set forth in this Agreement
constitute liquidated damages and are not intended as a penalty.

(b) SAVVIS shall have the right to terminate any or all of the Services without
liability of any kind on the earlier of (i) the expiration of or earlier
termination of SAVVIS’ underlying lease for the SAVVIS data center,
(ii) expiration or earlier termination of the Agreement, or (iii) a taking by
eminent domain by any authority having such power, in each case providing as
much notice as reasonably practicable under the circumstances, and upon such
termination, SAVVIS shall pay Customer’s reasonable, documented and actual
moving expenses incurred by Customer in relocating Customer Equipment to a new
facility of Customer’s choosing within the continental United States (“Moving
Reimbursement”); provided, however, the amount of such Moving Reimbursement
shall not exceed $600,000.00. The parties agree that any renewal of the Services
shall be contingent upon the election by

 

14



--------------------------------------------------------------------------------

SAVVIS to continue to own or lease the SAVVIS data center, such election to be
exercised at the sole discretion of SAVVIS.

10.3 Effect of Termination. Upon the effective date of termination of this
Agreement:

(a) SAVVIS will immediately cease providing the Service(s);

(b) any and all payment obligations of Customer under this Agreement for
Services(s) provided through the date of termination will immediately become
due;

(c) within thirty (30) days of such termination, each party will return all
Confidential Information of the other party in its possession and will not make
or retain any copies of such Confidential Information except as required to
comply with any applicable legal or accounting record keeping requirement; and

(d) within thirty (30) days of such termination Customer shall (i) remove from
the Internet Data Centers all Customer Equipment (excluding any SAVVIS Supplied
Equipment) and any other Customer property; (ii) deliver or make available all
SAVVIS Supplied Equipment to an authorized representative of SAVVIS, and
(iii) return the Customer Area to SAVVIS in the same condition as it was on the
Billing Commencement Date for the Customer Area, normal wear and tear excepted.
If Customer does not remove the Customer Equipment and its other property within
such thirty-day period, SAVVIS will have the option to (i) move any and all such
property to secure storage and charge Customer for the cost of such removal and
storage.

10.4 Customer Equipment as Security. In the event that Customer fails to pay
SAVVIS all undisputed amount owed SAVVIS under this Agreement when due, Customer
agrees that, upon delivery of written notice to Customer, SAVVIS may restrict
Customer’s physical access to the Customer Area and Equipment.

10.5 Survival. The following provisions will survive any expiration or
termination of the Agreement: Sections 3, 4.1, 4.2, 4.4, 5.5, 6.7(d), 8, 9, 10
and 11 (excluding 11.2) and 12.

11. ANCILLARY NETWORK SERVICES.

This Section will apply only in those instances where Customer is also
purchasing ancillary SAVVIS network services in connection with its
Hosting/Colocation Services, such as dedicated Internet access ports,
cross-connections, and/or local access (“Network Service”).

11.1 Billing Commencement Date for Network Services.

(a) This Subsection applies to “IIP” and “MIP” Network Services. If the Network
Service involves the addition of a single Customer connection (“Connection”),
the BCD will be the date when SAVVIS activates the Network Service on the WAN
side for that Connection. If the Network Service involves the activation of
multiple Connections, the BCD for all Connections in the applicable Service
Order will be the earlier of the date when SAVVIS activates the Network Service
on the WAN side of at least two Connections or the activation of the Connection
designated on the applicable Service Order as the Business Critical
Infrastructure (“BCI”) Connection. If the Network Service involves the
activation of multiple Customer Sites plus Internet access, the BCD for all
Connections in the applicable Service Order will be the earlier of the date the
Internet access is provisioned to the Connection on which it will reside or the
activation of the Connection designated on the applicable Service Order as the
BCI Connection.

(b) This Subsection applies to all Network Services other than IIP and MIP.
SAVVIS will notify the Customer when the Network Service is installed and ready
for Customer’s use and within 10 days thereafter, Customer may reject the
Network Service by written notice to SAVVIS if it materially fails to operate in
accordance with the applicable SLA. If Customer sends an adequate and timely
notice of

 

15



--------------------------------------------------------------------------------

rejection, SAVVIS will confirm the operational status of the Network Service,
resolve any issues as necessary, and re-notify Customer when the Network Service
is ready for Customer’s use. If Customer fails to reject the Network Service
timely, Customer will be deemed to have accepted the Network Service. The BCD
for a Network Service will be the earlier of: (a) the date the Network Service
is accepted (or deemed accepted) by Customer, or (b) the date on which Customer
first makes commercial or “live” use of the Network Service.

11.2 Pre-delivery Cancellation Fee. If Customer terminates an ordered Network
Service prior to its BCD, Customer will pay a pre-delivery cancellation fee
equal to one month’s projected MRC, plus out-of-pocket costs incurred by SAVVIS
or imposed on SAVVIS by any third party provider (e.g., early termination
charges).

11.3 Local Access. If local access is ordered in connection with the Service,
SAVVIS will order and administer such local access on Customer’s behalf from the
local access provider of SAVVIS’ choice. SAVVIS reserves the right to change the
local access provider in its sole and reasonable discretion. If Customer
acquires its own local access for use with the Service, Customer is solely
responsible for coordination of all such local access and for any costs
(including early termination fees) associated with such local access. Customer
shall indemnify, defend and hold SAVVIS and its affiliates harmless from any and
all third party claims, losses, damages, liabilities, costs and expenses,
including, without limitation, reasonable attorney’s fees and court costs,
arising from or related to local access used by Customer in connection with
Service.

12. MISCELLANEOUS PROVISIONS.

12.1 Force Majeure. Except for the obligation to make payments, neither party
will be liable for any failure or delay in its performance under this Agreement
due to any cause beyond its reasonable control, including acts of war, acts of
God, earthquake, flood, embargo, riot, sabotage, labor shortage or dispute,
governmental act or failure of the Internet (not resulting from the actions or
inactions of SAVVIS), provided that the delayed party: (a) gives the other party
prompt notice of such cause and (b) uses its reasonable commercial efforts to
promptly correct such failure or delay in performance. In the event that SAVVIS
is unable to provide Services for a period of 5 days or more due to a Force
Majeure event, SAVVIS shall, at Customer’s request, promptly cooperate with and
assist Customer in transitioning to another SAVVIS data center to the extent one
is available. If SAVVIS determines that no such data center is available, then
Customer or SAVVIS shall have the right to terminate the Services affected by
the Force Majeure event without further liability upon written notice to the
other party.

12.2 No Lease: Agreement Subordinate to Master Lease. This Agreement is a
services agreement and is not intended to and will not constitute a lease of any
real property. Customer acknowledges and agrees that (i) it has been granted
only a licenses to occupy the Customer Area and us the Interface Data Centers
and any equipment provided by SAVVIS in accordance with this Agreement;
(ii) Customer has not been granted any real property interest in Customer Space
or Internet Data Center; (iii) Customer has no rights as a tenant or otherwise
under any real property or landlord/tenant laws, regulations, or ordinances; and
(iv) this Agreement, to the extent it involves the use of space leased by
SAVVIS, shall be subordinate to any lease between SAVVIS and its landlord(s).

12.3 Marketing. Subject to Customer’s prior written consent, the parties agree
that during the term of this Agreement SAVVIS may publicly refer to Customer,
orally and in writing, as a Customer of SAVVIS.

12.4 Government Regulations. Customer will not export, re-export, transfer, or
make available, whether directly or indirectly, any regulated item or
information to anyone outside the U.S. in connection with this Agreement without
first complying with all export control laws and regulations which may be
imposed by the U.S. Government and any country or organization of nations within
whose jurisdiction Customer operates or does business.

 

16



--------------------------------------------------------------------------------

12.5 Non-Solicitation. During the Terms of this Agreement and continuing through
the first anniversary of the termination of this Agreement, each party agrees
that it will not, and will ensure that its affiliates do not, directly or
indirectly, solicit or attempt to solicit for employment any persons employed by
the party or contracted by the other party.

12.6 No Third party Beneficiaries. SAVVIS and Customer agree that, except as
otherwise expressly provided in this Agreement, there shall be no third party
beneficiaries to this Agreement, including but not limited to the insurance
providers for either party or the customers of either party.

12.7 Governing Law; Dispute Resolution. This Agreement is made under and will be
governed by and construed in accordance with the laws of the State of California
(except that body of law controlling conflicts of law) and specifically
excluding from application to this Agreement that law known as the United
Nations Convention on the International Sale of Goods. The parties will endeavor
to settle amicably by mutual discussions any disputes, difference, or claims,
whatsoever related to this Agreement. Failing such amicable settlement, and
controversy, claim, or dispute arising under or relating to this Agreement,
including the existence, validity, interpretation, performance, termination or
breach thereof, shall finally be settled by arbitration in accordance with the
Arbitration Rules (and if Customer is a non-U.S. entity, the International
Arbitration Rules) of the American Arbitration Association (AAA). There will be
three (3) arbitrators (the “Arbitration Tribunal”), the first of which will be
appointed by the claimant in its notice of arbitration, the second of which will
be appointed by the respondent within thirty (30) days of the appointment of the
first arbitrator and the third of which will be jointly appointed by the
party-appointed arbitrators within thirty (30) days thereafter. The language of
the arbitration shall be English. The Arbitration Tribunal will not have the
authority to award punitive damages to either party. Each party shall bear its
own expenses, but the parties will share equally the expenses of the Arbitration
Tribunal and the AAA. This Agreement will be enforceable, and any arbitration
award will be final, and judgment thereon may be entered in any court of
competent jurisdiction. The arbitration will be held in San Francisco,
California, USA. Notwithstanding the foregoing, claims for preliminary
injunctive relief, other pre-judgment remedies, and claims for Customer’s
failure to pay for Services in accordance with this Agreement may be brought in
a state or federal court in the United States with jurisdiction over the subject
matters and parties.

12.8 Severability; Waiver. In the event any provision of this Agreement is held
by a tribunal of competent jurisdiction to be contrary to the law, the remaining
provisions of this Agreement will remain in full force and effect. The waiver of
any breach or default of this Agreement will not constitute a waiver of any
subsequent breach or default, and will not act to amend or negate the rights of
the waiving party.

12.9 Assignment. Customer may assign this Agreement in whole or as part of a
corporate reorganization, consolidation, merger, or sale of substantially all of
its assets. Customer may not otherwise assign its rights or delegate its duties
under this Agreement either in whole or in part without the prior written
consent of SAVVIS, and any attempted assignment or delegation without such
consent will be void. SAVVIS may assign this Agreement in whole or part. Subject
to Section 4.4 (Security of Customer Data), which does not allow SAVVIS to grant
access to Customer Data to any third party, SAVVIS also may delegate the
performance of certain Services to third parties, including SAVVIS’ wholly owned
subsidiaries, provided SAVVIS controls delivery of such Services to Customer and
remains responsible to Customer for the delivery of such Services. This
Agreement will bind and insure to the benefit of each party’s successors and
permitted assigns.

12.10 Notice. All legal notices required to be given hereunder shall be in
writing and shall be deemed given if sent to the addressee specified below:
(a) by either registered or certified United States mail, return receipt
requested, postage prepaid, three days after such mailing; or (b) by national
overnight courier service and addressed to the persons set forth herein, the
next business day. All other notices, including notices of non-payment and any
applicable AUP notices, may also be sent via facsimile or email, and will be
deemed given on the day delivery is electronically confirmed.

 

17



--------------------------------------------------------------------------------

 

To SAVVIS:

General notices:

   For all disconnection, upgrades, or termination notices:  

Savvis Communications Corporation

1 Savvis Parkway

St Louis, Missouri

United States

63017

Attn: General Counsel

  

2355 Dulles Corner Blvd.

Ste. 300

Herndon, VA 20171

Attn: Client Solutions

 

To Customer:

        Name:

        Address:

        City/State/Zip:

        Fax No.:

        Email:

        Attn.:

  

 

NetSuite Inc.

2955 Campus Drive, Suite 100 San Mateo,

CA 94403

650 627-1001

dbrown@netsuite.com

VP of Engineering Operations - Doug Brown

 

With a copy via mail and email to:

        Name:

        Address:

        City/State/Zip:

        ATTN:

 

        Email:

  

 

NetSuite Inc.

2955 Campus Drive, Suite 100 San Mateo,

CA 94403

Legal Department

 

 

Legal@netsuite.com

and, if the matter concerns copyright

matters, also copyright@netsuite.com

  In the case of urgent operational notices, SAVVIS will also follow up with a
phone call to Doug Brown and NetSuite’s other Authorized Personnel (list on file
with SAVVIS, per the SAVVIS Customer Information Guide and Handbook listed on
Schedule 1 hereto), until SAVVIS has confirmed that NetSuite is aware of the
situation.   

12.11 Relationships of Parties. SAVVIS and Customer are independent contractors
and this Agreement will not establish any relationship of partnership, joint
venture, employment, franchise or agency between SAVVIS and Customer. Neither
SAVVIS nor Customer will have the power to bind the other or incur obligations
on the other’s behalf without the other’s prior written consent, except as
otherwise expressly provided herein.

12.12 Entire Agreement; Counterparts; Originals. This Agreement, including all
documents expressly incorporated herein by reference, constitutes the complete
and exclusive agreement between the parties with respect to the subject matter
hereof, and supersedes and replaces any and all prior or contemporaneous
discussions, negotiations, understandings and agreements, written and oral,
regarding that subject matter, including, without limitation, the 2001 MSA,
subsequent amendments, schedules and

 

18



--------------------------------------------------------------------------------

supplements, SSGs, and other terms and conditions, except as listed and attached
on Schedule 1 (Service Details). Any additional or different terms in any
purchase order or other response by Customer shall be deemed objected to by
SAVVIS without need of further notice of objection, and shall be of no effect or
in any way binding upon SAVVIS. Any additional or different terms in any Service
Order, SGG, SOW, purchase order acknowledgement, invoice or other response by
SAVVIS, other than those set forth on Schedule 1 (Service Details), shall be
deemed objected to by Customer without need of further notice of objection, and
shall be of no effect or in any way binding upon Customer. Without limiting the
generality of the foregoing, except as set forth expressly in this Agreement or
a written amendment of this Agreement, Customer does not and will not agree to
any terms whereby Customer is deemed to accept any terms if Customer does not
expressly reject such terms. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument. Once signed, any
reproduction of this Agreement made by reliable means (e.g., photocopy,
facsimile) is considered an original. This Agreement may be changed only by a
written document signed by authorized representatives of SAVVIS and Customer in
accordance with this Section 12.12. For purposes of this Agreement, the term
“written” means anything reduced to a tangible form by a party, including a
printed or hand written document, e-mail or other electronic format.

12.13 Interpretation of Conflicting Terms. In the event of conflict among terms,
the order of priority shall be as follows: this Agreement, then the Standard
Contractual Clauses (subject to Section 4.4.f), then the details set forth on
Schedule 1 (Service Details), then any attachments to Schedule 1 (Service
Details), and then Schedule 2.

Authorized representatives of Customer and SAVVIS have read the foregoing and
all documents incorporated therein and agree and accept such terms effective as
of date first above written.

 

NETSUITE INC.     SAVVIS COMMUNICATIONS CORPORATION Signature:   

/s/ Douglas Brown

    Signature:  

/s/ James Mori

Print Name:   

Douglas Brown

    Print Name:  

James Mori

Title:   

VP Engineering Operations

    Title:  

EVP, General Manager of the Americas

Date:   

14 May 2010

    Date:  

5/17/10

This Agreement incorporates the following documents:

Schedule 1 (Service Details)

Schedule 2 (Security Program Changes)

 

19



--------------------------------------------------------------------------------

Schedule 1

Service Details

The following SAVVIS Service Guides, Customer Guide, Acceptable Use Policy and
Service Orders are attached hereto as part of this Schedule 1 to the Amended and
Restated Master Services Agreement (“Agreement”) and includes additional terms,
conditions and Service specifications:

SAVVIS Service Guides:

 

  •  

HOS-20090415-External-SSG-US-HAN Internet (sections applicable to US hosting
locations)

 

  •  

HOS-20100331-External-SSG-GL-Colocation_Services (sections applicable to US
hosting locations)

SAVVIS Acceptable Use Policy (version attached hereto)

SAVVIS Customer Guide (version attached hereto, sections applicable to US
hosting locations and services actually ordered by NetSuite)

[**]

SAVVIS Office Space License Schedule dated 2008 (attached hereto), which shall
apply only to the office space licensed to NetSuite.

Service Orders:

The following Service Orders include details of the Services existing as of the
Effective date of this Agreement, additional terms and conditions and fees
associated with such Services. Only the actual ‘PM Order Forms’ attached hereto
are incorporated by reference, but not any further documents that may be
referenced within the PM Order Forms, unless they are actually attached and
separately referenced in this Schedule 1.

1-1ZOCO5 (2007)

1-1ZWLIP (2007)

1-20168Z (2008)

1-20MO0I (2008)

1-20X0BB (2008)

1-21RGRD (2009)

1-21S555 (2008)

1-221D0I (2009)

1-22GPMW (2009)

1-22YZI9 (2009)

1-23KRZW (2010)

If an existing or future Service Order contains additional legal terms (beyond
pricing and details of the services to be provided), other than the terms set
forth in Sections 1-3 of this Schedule 1 below, such terms shall not be valid
and effective between the parties, unless they are agreed in a duly signed
writing that expressly states that such agreement is intended to derogate from

[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

Section 1.1 and Schedule 1 of the Amended and Restated Master Service Agreement
of May 2010.

If other orders for services are currently in place, and SAVVIS performs such
services and NetSuite is paying the applicable fees, then SAVVIS’s obligation to
provide such service and NetSuite’s obligation to pay for such service shall
continue, but not any other terms, unless expressly restated in the Agreement or
this Schedule 1, or referenced and attached hereto.

ORD1081267 (March 31, 2010, attached hereto) and SAVVIS COMMUNICATION
CORPORATION SERVICE ORDER ADDENDUM TO ORD1081267 (attached hereto) shall remain
in effect provided that only the terms specified on documents attached hereto
shall apply, and not any documents referenced therein, unless such documents are
also separately referenced on this Schedule 1 and attached hereto. Also, the
Section on ‘Customer Acceptance,” in ORD1081267 shall not apply.

All existing and future Service Orders shall be subject to the following terms:

 

  1. By signing this service order form (“Service Order”), Customer hereby
orders the services described in this Service Order (the “Services”). The
Services will be provided pursuant to the terms of this Service Order and in
accordance with the Amended and Restated Master Service Agreement of May 2010.
(the “Agreement”), and this Service Order is subject to such Agreement. If
Customer signs this Service Order and does not issue a separate purchase order
prior to the requested service date, this Service Order shall serve as
Customer’s purchase order.

 

  2. Any Service Order which is not executed by Customer within sixty (60) days
of its creation date (as indicated herein) shall be cancellable by Savvis in its
sole discretion. Without limiting any other Savvis right, acceptance of this
Service Order Form is subject to Savvis credit approval.

 

  3. Customer shall, within 30 days from the date SAVVIS notifies Customer that
the applicable Services are installed and operational (“Installation Date”),
confirm acceptance of such Services via a Customer Acceptance Form (“CAF”) or
reject such Services in good faith. If Customer rejects the applicable
Service(s), Customer must provide a reasonably specific written description of
the deficiency. If Customer’s rejection is reasonable and in good faith, SAVVIS
will cure the deficiency and resubmit a notice of completion and this process
will continue until the Service is accepted by Customer. The Billing
Commencement Date shall be the date the Service is accepted.

 

2



--------------------------------------------------------------------------------

LOGO [g15308g63x83.jpg]

HAN Internet

HOS-20090415-External-SSG-US-HAN Internet

SAVVIS Service Guide

This SAVVIS Service Guide (“SSG”) sets forth a description of the Colo Bandwidth
Service/HAN Internet Access/Virtual HAN Access (“Service”) offered by SAVVIS,
including technical details and additional requirements or terms, if any. This
SSG is subject to and incorporated into the Master Service Agreement and Service
Schedule between the parties.

The specific details of the Service ordered by Customer will be set forth on the
relevant Service Order.

Service Description

The Service is delivered in the United States and Europe on our Tier 1, AS3561
backbone at speeds ranging from Ethernet (10Mbps) to Gigabit Ethernet
(1000Mbps). SAVVIS represents one of the largest IP networks in the world and
can deliver worldwide connectivity to the Internet for, among others, carriers,
Internet service providers (ISPs), application service providers (ASPs), content
providers and multinational corporations. SAVVIS’ global IP network reaches
approximately 45 countries and has approximately 127 points of presence (POP)
around the world. The Service itself is a non-managed service and all equipment
and management will be provided by the customer.

Definitions

IP Address means a numerical identification (logical address) that is assigned
to devices participating in a computer network utilizing the Internet Protocol
for communication between its nodes.

American Registry for Internet Numbers (ARIN) is the Regional Internet Registry
(RIR) that managed the distribution of Internet Numbers (IP Addresses), and AS
Numbers.

Border Gateway Protocol (BGP) is a dynamic routing protocol used to establish
routing between ISP’s that, combined, make up the Internet.

Customer Premise Equipment (CPE or CE) means equipment located at the customer’s
premises rather than on the provider’s premises or in between.

SAVVIS IP Backbone means the SAVVIS’ IP network between its Primary Backbone
Nodes (AS3561).

Static Route or Default Route means a defined fixed path for traffic to travel.
A default route is a “gateway of last resort”. All traffic destined for networks
not know by the router will be forwarded via this “gateway”.

Included

Installation

 

  •  

Direct connection between the Savvis network and Customer equipment via a single
cross connect (SingleLine Service) or via dual cross connects (MultiLine
Service) using the following connection types:

 

  •  

Fast Ethernet – 100Mbps

 

  •  

Gigabit Ethernet – 1000Mbps

 

  •  

IP addresses consistent with SAVVIS IP policies and what the Customer can
justify

 

  •  

Troubleshooting of SAVVIS-provided components

 

  •  

Installation of cabling between the Customer patch panel and the Savvis patch
panel in the Internet Data Center (“IDC”) node room

Cabling

 

  •  

For copper connections, Savvis provides CAT5E patch cable, termination is the
RJ45 connector.

 

HOS-20090415-External-SSG-US-HAN Internet

   © 2008 Savvis, Inc.

 

Page 1



--------------------------------------------------------------------------------

  •  

For fiber connections, Savvis provides 62.5 micron Multimode duplex 1000Base SX
fiber patch cable, termination is the SC-SC connector

 

  •  

If different fiber optic termination is required for patch cable, Customer must
provide its own cable (i.e., SC-MTRJ)

Optional

IP addresses consistent with SAVVIS IP policies and what the Customer can
justify. If ordered by Customer, SAVVIS will use good faith efforts to assign
Internet address space for the benefit of Customer during the Service Term. Any
IP addresses and space provided to Customer by SAVVIS are solely for Customer’s
use with the Service, and are non-portable and non-transferable. Neither
Customer nor any End Users will own or route any IP addresses or space provided
by SAVVIS, and, upon any termination of Service, Customer’s access to such IP
addresses and space will cease.

Not Included

 

  •  

Purchase of Customer Equipment

 

  •  

Support of Customer Equipment

Usage Based Billing

Savvis bills Customers monthly in advance for base bandwidth recurring charges
associated with the Service. For bandwidth usage above the base amount, there is
an additional per megabit usage charge billed at the end of each month. Savvis
uses the 95th percentile measurement rule of the total of the ingress and egress
traffic to calculate the additional bandwidth usage charges above the base
bandwidth recurring charges.

The bandwidth reporting system captures average data point’s usage every five
(5) minutes for each network line for ingress, egress, and total bandwidth data.
The highest 5 percent of the data points out of a given set (ingress or egress
or total) of data points over the billing period are discarded. The highest data
point from the remaining data points is the 95th percentile value of the data
set. Bandwidth reporting provides aggregate 95th percentile measurement billing
for multiple lines within one IDC. If the Customer has lines in more than one
IDC, each subgroup aggregate 95th percentile is summed together to get the total
usage.

SingleLine Service

The Service provides an individual uplink to the SAVVIS IP Backbone. Customers
have the option of purchasing Switched SingleLine Service, Statically Routed
SingleLine Service, or BGP SingleLine Service.

 

HOS-20090415-External-SSG-US-HAN Internet

   © 2008 Savvis, Inc.

 

Page 2



--------------------------------------------------------------------------------

LOGO [g15308g22r46.jpg]

SingleLine Routed – Static Route

The Service provides a single uplink to the Savvis IP Backbone. All Internet
traffic is routed from the customer’s router to SAVVIS via a static default
route.

Customer Required Equipment

Single Customer Provided Router

SingleLine Routed – BGP

The Service provides a single uplink to the Savvis IP Backbone. All Internet
traffic is routed from the customer’s router to SAVVIS via BGP. This service is
only available for Colo Bandwidth.

 

  •  

Specific Included

 

  •  

Setup of BGP between SAVVIS and Customer

 

  •  

Setup of default route using BGP

 

  •  

Specific Not Included

 

  •  

Public ASN for Multi-homing Customers. Customer must acquire their own Public
ASN from ARIN.

 

  •  

Optional

 

  •  

Full BGP Table Announce to Customer

 

  •  

Private Autonomous System Number (ASN) can be provided by SAVVIS upon request

 

  •  

Customer must acquire public ASN from ARIN to utilize BGP to multi-home between
multiple ISPs.

 

  •  

Customer Required Equipment

 

  •  

Single Customer provided router which support BGP. If full routes are required,
router must have appropriate memory and/or processing power to support the BGP
routing table.

SingleLine Switched – Static Route

The Service provides a single uplink to the Savvis IP Backbone. All Internet
traffic is routed from the customer’s LAN to SAVVIS via default route. Unlike
SingleLine Routed – Static route, where the customer manages their own router,
with SingleLine Switched, routing for the Customer network is done via the
Savvis network router.

Customer Required Equipment

 

  •  

Single Customer provided switch

MultiLine Service

The Service provides increased network reliability and scalability through
redundant uplinks and assures continued connectivity to the SAVVIS IP Backbone
in the event of failure of one of the uplinks.

In HAN 1.0 facilities, MultiLine Service supports two uplinks into the Savvis
network running either in active/active mode, or in active/failover mode. In HAN
2.0 facilities, MultiLine Service supports two uplinks into the Savvis network
running in an active/failover mode only.

Customers have the option of purchasing Switched MultiLine Service, Statically
Routed MultiLine Service, or BGP MultiLine Service. Switched Multiline Service
with HSRP is also available in select Savvis Datacenters.

Traffic Limitations for MultiLine

 

  •  

Due to the behavior of Multiline, traffic is limited to half the aggregate
uplink capacity. In the event of a failure of a single uplink, maximum aggregate
bandwidth will be reduced by the bandwidth of the failed uplink.

 

HOS-20090415-External-SSG-US-HAN Internet

   © 2008 Savvis, Inc.

 

Page 1



--------------------------------------------------------------------------------

  •  

Customer must capacity manage their network topology and utilization to not
exceed the available active uplink capacity.

Failure Protection

 

  •  

Savvis provides automatic transition to from the active uplink to the failover
uplink if a network device fails. For all multiline except BGP, transition from
the active uplink to the failover uplink should occur within 10 seconds of link
failure and is fully automatic.

 

  •  

For Multiline BGP, the failover timer is up to 180 seconds.

 

  •  

This service protects against failures in the cable plant, Savvis switches, and
Customer Equipment directly attached to Savvis equipment. It does not provide
failover within Customer’s backend network.

Customer Requirements

 

  •  

Compliance Review

Savvis compliance review is required for all orders before the order is booked

 

  •  

Ports: Gigabit Ethernet and Fast Ethernet.

 

  •  

Customer can use other equipment not on the list below but should consult with
SAVVIS Solutions Consultants.

 

  •  

Recommended equipment tested by SAVVIS for include the following:

 

  •  

Cisco 3560

 

  •  

Cisco 3750

 

  •  

Cisco 6509-E

 

  •  

Juniper EX & M Series

Specific MultiLine Delivery Options

MultiLine Routed – Static Route

The Service provides increased network reliability and scalability through
redundant uplinks using static Routes and assures continued connectivity to the
Savvis IP Backbone in the event of failure of one of the uplinks. The uplinks
for the Service are available in active/failover or active/active modes.

Customer Required Equipment

Dual Customer provided routers

MultiLine Routed – BGP

The Service provides increased network reliability and scalability through
redundant uplinks using BGP and assures continued connectivity to the Savvis IP
Backbone in the event of failure of one of the uplinks. The uplinks for the
Service are available in active/active mode. This service is only available for
Colo Bandwidth.

Specific included

Setup of BGP between SAVVIS and Customer

Setup of default route using BGP

Specific not included

Public ASN for Multi-homing Customers. Customer must acquire their own Public
ASN from ARIN.

Optional

 

  •  

Full BGP Table Announce to Customer

 

  •  

Private Autonomous System Number (ASN) can be provided by SAVVIS upon request

 

  •  

Customer must acquire public ASN from ARIN to utilize BGP to multi-home between
multiple ISPs.

 

HOS-20090415-External-SSG-US-HAN Internet

   © 2008 Savvis, Inc.

 

Page 2



--------------------------------------------------------------------------------

Customer Required Equipment

Dual Customer provided routers which support BGP. If full routes are required,
routers must have appropriate memory to support the BGP routing table.

MultiLine Switched – Static Route

The Service provides increased network reliability and scalability through
redundant uplinks using static Routes and assures continued connectivity to the
Savvis IP Backbone in the event of failure of one of the uplinks. The uplinks
for the Service are available in active/failover mode only.

Customer Required Equipment

Service requires dual Customer provided switches.

MultiLine Switched – HSRP (Select Datacenters)

The Service provides increased network reliability and scalability through
redundant uplinks using HSRP and assures continued connectivity to the Savvis IP
Backbone in the event of failure of one of the uplinks.

Customer Required Equipment

Service requires dual Customer provided switches that support HSRP.

 

HOS-20090415-External-SSG-US-HAN Internet

   © 2008 Savvis, Inc.

 

Page 3



--------------------------------------------------------------------------------

LOGO [g15308g36q00.jpg]

Savvis Colocation Services Guide

HOS-20100331-External-SSG-GL-Colocation_Services

Savvis Service Guide

This Savvis Service Guide (“SSG”) sets forth a description of Savvis Colocation
Service (“Service”) offerings including technical details and additional
requirements or terms, if any. This SSG is subject to and incorporated into the
Master Service Agreement and Service Schedule between the parties. The specific
details of the Service ordered by Customer will be set forth on the relevant
Service Order.

Service offerings presented in this SSG include:

 

  •  

US Colocation Services

 

  •  

UK Colocation Services

 

  •  

Japan Colocation Services

 

  •  

Singapore Colocation Services

 

HOS-20100331-External-SSG-GL-Colocation_Services

   © 2009 Savvis, Inc.

 

Page 1



--------------------------------------------------------------------------------

Savvis Service Guide

 

Table of Contents

 

US Colocation Services    1

Service Description

   1

Common Service Description

   1

Basic Colocation Service (all Data Centers)

   1

Raw Space

   3

Cabinets and Racks

   3

Common Area Colocation

   8

Vaulting (available in select Data Centers)

   8

Power

   9

Notes

   10

Service Delivery Management

   11

Additional Access Controls

   12 UK Colocation Services    13

Service Description

   13

Common Service Description

   13

Basic Colocation Service (all Data Centers)

   13

Cabinets

   13

Power:

   16

Notes

   16

Service Delivery Management

   16 Japan Colocation Services    17

Service Description

   17

Cabinets

   17

Power:

   18

Notes:

   18

Service Delivery Management

   18

Cross Connects

   18

Line Types Supported

   19 Singapore Colocation Services    20

Service Description

   20

Common Service Description

   20

Basic Colocation Service (all Data Centers)

   20

Cabinets

   20

Power:

   22

Notes

   23

Service Delivery Management

   23 Common Service Description    24

 

HOS-20091208-External-SSG-GL-Colocation_Services

   © 2009 Savvis, Inc.



--------------------------------------------------------------------------------

Savvis Service Guide

 

Service Guide Release

   24

Cross Connects

   24

Line Types Supported

   24 Additional Service Requirements    26

Common Service Requirements

   26

Additional Service Requirements for UK, Japan, and Singapore

   27

On-Call Support

   27

Temperature and Humidity SLO

   27

Data Center Customer Space Temperature Problem Process

   27

 

HOS-20091208-External-SSG-GL-Colocation_Services

   © 2009 Savvis, Inc.



--------------------------------------------------------------------------------

 

LOGO [g15308g32t78.jpg]

US Colocation Services

 

 

Service Description

There are a variety of Colocation Service options to meet customers’ server and
networking equipment needs. Savvis provides the key features on a 24/7/365
basis, including conditioned power, cooling, fire suppression, controlled
access, and hands-on support. The various Colocation Service options (which
include the Savvis Proximity Hosting service) include: space, power, power
strips, racks, and cabinets, each of which is ordered individually.

Savvis only provides the infrastructure equipment and service components set
forth herein and make no commitment to supply any service or item that is not
listed in the Savvis Service Guide.

Common Service Description

Common service elements including the description of installation,
configuration, Service inclusions and exclusions, monitoring, and other service
details common across Managed Security Services are defined here. These service
elements are in addition to specific Service details provided within the body of
each SSG offering.

For a full description of common SSG Managed Security Service elements, please
reference the Common Service Description section.

Basic Colocation Service (all Data Centers)

Raw Space

Full Cage and Half Cage Raw Space is a secure, private area within the Savvis
Data Center. Raw Space is designed to house computer and networking equipment.

 

HOS-20100331-External-SSG-GL-Colocation_Services

   © 2009 Savvis, Inc.

 

Page 1



--------------------------------------------------------------------------------

Savvis Service Guide

 

Raw Space Specifications

 

Data

Center

  

Standard Raw

Cage Space

  

Inclusions

  

Exclusions

BO1

 

BO2

 

CH3

 

DC2

 

DC3

 

DL1

 

LA1

 

OC2

 

NJ1

 

NJ2

 

SC4

 

SC5

 

SC8

 

SE2

 

SF1

 

  

 

•  Full Raw Cage Space is 7’ W x 8’ D (56sqft)

 

•  Half Cage Raw Space is 7’ W x 4’ D (28sqft)

 

 

 

•  Cages are designed with steel mesh walls and an access door with a lock.

  

•  Raised Floor

 

•  Space Footprint

 

•  Environment

 

•  Management

 

•  Heating

 

•  Cooling

 

•  Fire Suppression

 

•  Controlled Physical Access

 

•  Overhead 10 “ Wiring Tray, up to 24 Linear Feet

 

•  Project Management during Installation Phase

 

•  Cage Provisioning

 

•  One (1) six (6) port RJ-48 copper patch panel and cabling to node room for
network terminations is included with first raw cage. Additional patch panels
may be ordered as a separate item and at an additional cost.

 

•  Project management during installation phase

  

•  Power

 

•  Rack

 

•  Cabinet

 

•  Installation and wiring for customer-owned equipment

 

•  Customer is responsible for setting up and responding to any alarms or events
generated by Internet Control Message Protocol (“ICMP”) Ping Monitoring

 

•  Custom Cabling

 

•  Gold Support may be purchased for an additional fee

 

•  Power strips must be purchased for an additional fee

AT1

 

BO3

 

CH3

 

CH4

 

DL2

 

DC4

 

NJ2X

 

NJ3

 

SC9

 

  

 

•  Full Raw Cage Space is 8’ W x 8’ D (64sqft)

 

•  Half Cage Raw Space is 8’ W x 4’ D (32sqft)

 

•  Cages are designed with steel mesh walls and an access door with a lock.

     

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 2



--------------------------------------------------------------------------------

Savvis Service Guide

 

Cabinets and Racks

Cabinets are defined as a fully enclosed shelter constructed with a
high-strength steel frame. Each cabinet has lockable front and rear doors.
Cabinets are available in all Data Centers and can be utilized within a private
customer cage. The cabinet is designed to house computer and networking
equipment within the Data Center.

Savvis supplies two types of racks that can be utilized within a private
customer cage,

 

  •  

Two-post high strength aluminum racks which are used for telecom equipment

 

  •  

Four-post steel rack which are used for computer and networking equipment

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 3



--------------------------------------------------------------------------------

Savvis Service Guide

 

Cabinets

 

Data
Centers

  

Cabinet Dimensions

(Footprint)

  

Inclusions

  

Exclusions

AT1

 

BO1

 

BO2

 

BO3

 

CH3

 

CH4

 

DC2

 

DC3

 

DC4

 

DL1

 

DL2

 

LA1

 

NJ1

 

NJ2

 

NJ2X

 

NJ3

 

OC2

 

SC4

 

SC5

 

SC8

 

SC9

 

SE2

 

  

Single 24” cabinet

24”W x 84”H x 36”D

 

45 rack units

 

(square holes)

 

 

Single 24” cabinet

24”W x 84”H x 42”D 45 rack units (square holes)

  

•  One (1) 24” cabinet

 

•  Accommodates 19”W equipment

 

•  One (1) Vertical Wiring ChannelLock

 

•  Installation and bolt-down of cabinet

 

•  Seismic bracing (where required)

 

•  Project management during

 

•  Installation phase

  

•  Power - Not an available option in a Vault

 

•  Customer is responsible for own equipment installation and wiring

 

•  Customer is responsible for setting up and monitoring alarms or events
generated by Internet Control Messaging Protocol (“ICMP”) Ping Monitoring

 

•  Additional shelves and vertical wiring channels must be purchased separately

 

•  Gold Support may be purchased for an additional fee

 

•  Power strips may be purchased for an additional fee

        

Racks

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 4



--------------------------------------------------------------------------------

Savvis Service Guide

 

Data
Centers

  

Rack Dimensions

(Footprint)

  

Inclusions

  

Exclusions

AT1

 

BO1

 

BO2

 

BO3

 

CH3

 

CH4

 

DC2

 

DC3

 

DC4

 

DL1

 

DL2

 

LA1

 

NJ1

 

NJ2

 

NJ2X

 

NJ3

 

OC2

 

SC4

 

SC5

 

SC8

 

SC9

 

SE2

 

  

Single 24”

 

Four-post rack

 

24”W x 84”H x 36”D

 

45 rack units

 

(square holes)

 

Single 24”

 

Four-post rack

 

24”W x 84”H x 42”D

 

45 rack units

 

(square holes)

 

Single 19”

 

Two-post rack

 

19”W x 72”H x 26”D

  

•  One (1) 24” or One (1) 19” rack, as applicable

 

•  Accommodates 19”W equipment

 

•  Blanking panels for four-post racks

 

•  Two-post rack meant for telecom equipment only

 

•  1 Vertical Wiring ChannelLock

 

•  Installation and bolt-down of rack

 

•  Seismic bracing (where required)

 

•  Project management during installation phase

  

•  Power

 

•  Not an available option in a Vault

 

•  Customer is responsible for own equipment installation and wiring

 

•  Customer is responsible for setting up and monitoring alarms or events
generated by Internet Control Messaging Protocol (“ICMP”) Ping Monitoring

 

•  Additional shelves and vertical wiring channels must be purchased separately

 

•  Gold Support may be purchased for an additional fee

 

•  Power strips may be purchased for an additional fee

                 

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 5



--------------------------------------------------------------------------------

Savvis Service Guide

 

Secure Cabinet

Secure Cabinets provide a high strength steel frame structure and are available
in non-caged areas in all IDCs. These Cabinets are subject to availability. Each
Secure Cabinet provides a front and rear locking door and ventilation fans for
added airflow. The cabinet is designed to house computer and networking
equipment located in a common space area within the IDC.

Secure Cabinets

 

Data
Centers

  

Cabinet Dimensions

(Footprint)

  

Inclusions

  

Exclusions

AT1

 

BO1

 

BO2

 

BO3

 

CH3

 

CH4

 

DC2

 

DC3

 

DC4

 

DL1

 

DL2

 

LA1

 

NJ1

 

NJ2

 

NJ2X

 

NJ3

 

OC2

 

SC4

 

SC5

 

SC8

 

  

Single 24” cabinet

24”W x 84”H x 36”D

 

45 rack units

 

(square holes)

 

Single 24” cabinet

24”W x 84”H x 42”D 45 rack units

(square holes)

  

•  One (1) 24” W cabinet

 

•  Accommodates 19”W equipment

 

•  2 Keys

 

•  4 shelves

 

•  One (1) Vertical Wiring ChannelLock

 

•  Installation and bolt-down of cabinet

 

•  Seismic bracing (where required)

 

•  Project management during

 

•  Installation phase

 

•  Each cabinet is allocated 14 square feet of IDC space.

  

•  Power is purchased for an additional fee

 

•  Not an available option in a Vault

 

•  Customer is responsible for own equipment installation and wiring

 

•  Customer is responsible for setting up and monitoring alarms or events
generated by Internet Control Messaging Protocol (“ICMP”) Ping Monitoring

 

•  Additional shelves and vertical wiring channels must be purchased separately

 

•  Gold Support may be purchased for an additional fee

 

•  Power strips may be purchased for an additional fee

        

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 6



--------------------------------------------------------------------------------

Savvis Service Guide

 

SC9

SE2

All equipment must fit in the Cabinet space purchased. Any additional power and
wiring requirements must be purchased separately.

 

  •  

All customers must receive approval from Savvis with regard to hot and cold
aisle layout configuration and adhere to those requirements prior to equipment
installation.

 

  •  

Special venting configurations must be pre-approved and will incur additional
set-up costs

 

  •  

Any void in rack space must be closed with a blanking panel. Periodic compliance
audits will be conducted and customer will be notified of blanking panel
management violations and are required to close any rack void with a blanking
panel within 3 business days of notification.

 

  •  

Customer shall not modify in any way a Savvis owned cabinet.

 

  •  

Customers must obtain approval for their cabinet or rack layout from Savvis’
Facilities Operations prior to installation and adhere to those requirements.

 

  •  

Customer provided cabinets or racks must be,

 

  •  

Approved in advance by Savvis,

 

  •  

Seismically compliant for the data center in which they are to be installed,

 

  •  

Seismic bracing shall be installed by Savvis for a fee to customer

 

  •  

All approved customer provided cabinets or racks will be installed solely by
Savvis for an additional fee to be paid by Customer,

 

  •  

Customer must provide blanking panels for customer owned racks.

 

  •  

In geographic areas that are seismically active, installation of Savvis owned
cabinets or racks will include additional seismic bolt-downs to meet all
building and safety codes.

 

  •  

Any additional power and wiring requirements must be purchased separately.

 

  •  

Power must be purchased separately to the cabinet or rack.

 

  •  

Except for in the case of Intelligent Racks which include one single phase 20
amp power source (per Intelligent Rack)

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 7



--------------------------------------------------------------------------------

Savvis Service Guide

 

Common Area Colocation

Common Area Colocation is defined as a rack or cabinet in a shared caged area or
in a locked cabinet outside of a private caged space in an area designated by
Savvis.

Not all data centers support Common Area Colocation.

 

Data
Centers

  

Cabinet/Rack
Dimensions (Footprint)

  

Inclusions

  

Exclusions

BO1

 

BO2

 

CH3

 

DC2

 

DC3

 

DL1

 

LA1

 

OC2

 

NJ1

 

NJ2

 

SC4

 

SC5

 

SC8

 

SE2

  

Single 23” cabinet

23”W x 84”H x 26”D

 

•  Accommodates

       19”W equipment

 

•  Up to four (4) shelves

  

•  One (1) vertical wiring channel

 

•  Lock

 

•  Installation and bolt-down of cabinet

 

•  Seismic bracing (where required)

 

•  Project management during Installation phase

  

•  Power - Not an available option in a private customer caged area

 

•  Customer is responsible for own equipment installation and wiring

 

•  Customer is responsible for setting up and monitoring alarms or events
generated by Internet Control Messaging Protocol (“ICMP”) Ping Monitoring

 

•  Additional shelves and vertical wiring channels must be purchased separately

 

•  Gold Support may be purchased for an additional fee

 

•  Power strips may be purchased for an additional fee

  

 

19” two-post rack

19”W x 72”H x 26”D

 

•  Accommodates

       19”W equipment

 

23” two-post rack

23”W x 72”H x 26”D

 

•  Accommodates

       21”W equipment

  

 

•  One (1) 19”or 23: Rack, as applicable

 

•  1 Vertical Wiring Channel

 

•  Raised floor

 

•  Environment Management: heating, cooling, fire suppression and controlled
access

 

•  Installation and bolt-down of rack

  

Vaulting (available in select Data Centers)

Vaulting is a high-end, enclosed, secured private area within the Savvis Data
Center. The Savvis Vault is designed with solid walls and a biometric key-lock
access. The Savvis Vault has an auditable log of all access into the vault via
the biometric access handprint reader. The Savvis Vault has a dedicated video
surveillance camera (mounted outside of the vault) to monitor and record all
exiting/entering activity at the door. Alarm contacts and related equipment are

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 8



--------------------------------------------------------------------------------

Savvis Service Guide

 

installed to provide an immediate alert and a log of all unauthorized activity
at the door. The Savvis Vault has a temperature sensor, redundant power supply
availability, lighting, and a fire suppression system. In addition, the Savvis
Vault floor is bolted down to prevent unauthorized access from under the Savvis
Vault. This service is subject to availability.

Vaulting Specifications

 

Vaulting
Service

  

Secure Area Vaulting
(Outside Dimensions)

  

Inclusions

  

Exclusions

Savvis Vault (EXEC)    8’W x 12’D x 8’H   

•  Wiring patch panel

 

•  External video camera surveillance

 

•  Temperature sensor

 

•  Three (3) customer access cards

 

•  Raised Floor

 

•  Environmental Management,

 

•   Heating

 

•   Cooling

 

•   Fire Suppression

 

•   Secure Access

 

•  Project Management for installation oversight

 

•  Vault provisioning

  

Customer is responsible for equipment installation and wiring

 

Customer is responsible for setting up and responding to any alarms or events
generated by Internet Control Message Protocol (“ICMP”) Ping Monitoring

 

Additional shelves and wiring channels must be purchased separately

 

Gold Support may be purchased for an additional fee

 

Power strips may be purchased for an additional fee

  

Up to eight

(8) racks

        

Up to sixteen

(16) shelves

         8 Vertical Wiring channels      

 

Savvis Vault (JR)

  

 

8’W x 8’D x 8’H

         Up to four (4) racks          Up to eight (8) shelves          4
Vertical Wiring channels      

Savvis will review the Customer Equipment inventory list and determine the type
of vault to be used for installation. All Customer Equipment must fit in the
vault space purchased. Power for all Vaulting Services is quoted and ordered
separately.

Power

All Savvis Data Centers in the United States provide uninterruptible power
in-line with UPS and diesel generator backup in the event of a utility power
failure. To conform to the National Electrical Code (NEC) for maximum power use,
each power circuit is limited to 80% of the circuit breaker rating.

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 9



--------------------------------------------------------------------------------

Savvis Service Guide

 

Customers may order a variety of standard primary power circuits in the Data
Centers. Customers may also order redundant power circuits sold in addition to
primary power circuits as a pair. In the case of a redundant power
configuration, the primary circuit will be loaded up to the designated capacity
of the circuit, with no load on the redundant circuit until such time that the
primary circuit may fail, or distribute the load between the two circuits
(usually a 50/50 mix) so long as the total potential draw between the two
circuits is below the capacity of primary circuit. All redundant pair circuits
require single-circuit load capacities compliance across the pair.

Customer’s total power consumption associated with its Services shall not exceed
the total watts per square foot as set forth in the “Savvis Customer Information
and Handbook and Information Guide” (“Customer Guide”). When ordering power, the
Customer must purchase an adequate amount of Raw Space in the Data Center to
match the Power Density

Guidelines for each Data Center. Savvis may conduct periodic audits to ensure
Customer’s compliance with the allocable power usage.

For safety considerations, the data center only supports NEMA (or equivalent)
locking receptacles power strips. All power circuits will terminate in a female
locking receptacle unless they are to be hard wired into the hardware. Power for
rack or cabinet mounted equipment must be dedicated to that rack or cabinet.
Internally connecting power between adjacent racks or cabinets is not allowed.

Power Strips are the property of Savvis. Should they fail, Savvis will replace
with equal or equivalent replacement power strip at no expense to the customer.

Notes

 

  •  

Savvis audits Customer circuits upon installation and randomly verifies power
and circuit usage. If more power is needed beyond the Customer’s current
configuration, additional power must be purchased. Purchasing additional space
may also be required.

 

  •  

The daisy chaining of power strips is strictly prohibited per fire code
requirements. When an additional outlet is needed, Customer must purchase
additional power circuits and power strips.

 

  •  

The lifting of floor tiles or access to the plenum within the data center is
strictly prohibited.

 

  •  

Any non-standard power configuration not listed in this SSG requires a custom
part number and will be treated as a product deviation.

 

  •  

A power setup fee is required for every power circuit.

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 10



--------------------------------------------------------------------------------

Savvis Service Guide

 

Service Delivery Management

Each Savvis Customer is assigned a Project Manager to coordinate and manage the
installation process. The Savvis Project Manager works closely with Customer
personnel to ensure the installation is successful. The tasks performed by the
Project Manager include,

 

  •  

Develop the installation plan

 

  •  

Design space layout plan

 

  •  

Coordinate space build out

 

  •  

Coordinate the installation of Customer’s equipment

 

  •  

Collect key Customer data including contacts and operating procedures to be
supported by Savvis

 

  •  

Customer setup in the Savvis Network Control Center for on-going monitoring and
technical support

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 11



--------------------------------------------------------------------------------

Savvis Service Guide

 

Additional Access Controls

The following additional physical security services may be purchased

 

Data
Center

  

Access

Mode

  

Inclusions

AT1

 

B01

 

B02

  

Card Reader

 

In

  

•  Card reader is placed on the outside of the monitored space.

 

•  Entrant must scan their card to enter the monitored space.

 

•  Monthly reporting includes those cardholders who have entered the space.

 

•  Does not include tracking of those exiting the space.

 

BO3

 

CH3

 

CH4

  

 

Card Reader

 

In / Out

  

 

•  Card reader is placed on the inside and outside of the monitored space.

 

•  Entrant must scan their card to enter or exit the monitored space.

 

•  Monthly reporting includes those cardholders who have entered and exited the
space.

 

DC2

 

DC3

 

DC4

 

LA1

  

 

Bio

 

In Only

  

 

•  Biometric scanner and a card reader placed outside of the monitored space

 

•  Entrant must scan their hand and use a security card on the outside of the
monitored space. Monthly reporting includes those people who have entered the
space.

 

•  Monthly reporting does not include tracking of those exiting the space

 

DL1

 

DL2

 

NJ1

 

NJ2

 

NJ2X

 

NJ3

 

OC2

 

SC4

 

SC5

 

SC8

 

SE2

 

SF1

  

 

Bio

 

In / Read Out

  

 

•  Biometric scanner outside of space and card reader inside and outside of the
monitored space.

 

•  Entrant must scan their hand and use a security card on the outside of the
monitored space.

 

•  To exit the space only a security card is used.

 

•  Monthly reporting includes those people who have entered and exited the
space.

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 12



--------------------------------------------------------------------------------

Savvis Service Guide

 

UK Colocation Services

 

 

Service Description

There are a variety of Colocation Service options to meet customers’ server and
networking equipment needs. Savvis provides the key features on a 24/7/365
basis, including conditioned power, cooling, fire suppression, controlled
access, and hands-on support. The various Colocation Service options (which
include the Savvis Proximity Hosting service) include: space, power, power
strips, racks, and cabinets, each of which is ordered individually.

Savvis only provides the infrastructure equipment and service components set
forth herein and make no commitment to supply any service or item that is not
listed in the Savvis

Common Service Description

Common service elements including the description of installation,
configuration, Service inclusions and exclusions, monitoring, and other service
details common across Managed Security Services are defined here. These service
elements are in addition to specific Service details provided within the body of
each SSG offering.

For a full description of common SSG Managed Security Service elements, please
reference the Common Service Description section.

Basic Colocation Service (all Data Centers)

Cabinets

Cabinets provide a high strength steel frame structure and are available in all
IDCs. Each Cabinet provides a front locking door. The cabinet is designed to
house computer and networking equipment located in a common space area within
the IDC.

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 13



--------------------------------------------------------------------------------

Savvis Service Guide

 

IDC

  

Power Option &

Cabinet Dimensions

  

Inclusions

  

Exclusions

L01   

2Kw / 240V

 

800mm x 1000mm (with 45 rack units)

 

 

 

 

3Kw / 240V

 

800mm x 1000mm (with 45 rack units)

 

 

 

4Kw / 240V

 

800mm x 1000mm (with 45 rack units)

  

•  One (1) Cabinet

 

•  Raised Floor

 

•  Space Footprint

 

•  Environmental Management,

 

•     Heating and Cooling

 

•     Facility-wide Fire Suppression

 

•     Controlled Physical Access

 

•  Wiring Channel

 

•  Combination lock

 

•  2 Power strips

 

•  Installation and baying of cabinet

 

•  Project Management during Installation Phase

 

•  Provide sufficient connectivity to Savvis supplied network services.

  

•  Customer is responsible for own equipment installation and wiring within
their own cabinet

 

•  Customer is responsible for setting up and responding to any alarms or events
generated by Internet Control Message Protocol (“ICMP”) Ping Monitoring

 

•  Additional shelves and wiring channels must be purchased separately

 

•  Golden Hands may be purchased for an additional fee

 

•  Power strips may be purchased for an additional fee

Proximity Hosting

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 14



--------------------------------------------------------------------------------

Savvis Service Guide

 

IDC

  

Power Option & Rack
Dimensions

  

Inclusions

  

Exclusions

L01

 

L04

  

2Kw / 240V

 

800mm x 1000 mm One (1) Full Cabinet

  

•  Raised Floor

 

•  Space Footprint

 

•  Environmental Management,

 

•     Heating and Cooling

 

•     Facility-wide Fire Suppression

 

•     Controlled Physical Access

 

•  Wiring Channel

 

•  Combination lock

 

•  2 Power strips

 

•  Installation and baying of cabinet

 

•  Project Management during Installation Phase

 

•  Provide sufficient connectivity to Savvis supplied network services.

 

•  5 hours Golden Hands

  

•  Customer has access to their rack.

 

•  Savvis is responsible for equipment installation and wiring within their own
cabinet

 

•  Customer is responsible for setting up and responding to any alarms or events
generated by Internet Control Message Protocol (“ICMP”) Ping Monitoring

 

•  Ping Monitoring

 

•  Additional Golden Hands may be purchased for an additional fee

 

•  Financial Access Extension

 

•  Bespoke cabling

 

•  Power strip

 

L01

 

L04

  

 

1Kw / 240V

 

800mm x 1000 mm

 

One (1) Half Cabinet

  

 

•  Raised Floor

 

•  Space Footprint

 

•  Environmental Management,

 

•     Heating and Cooling

 

•     Facility-wide Fire Suppression

 

•     Controlled Physical Access

 

•  Wiring Channel

 

•  Combination lock

 

•  2 Power strips

 

•  Installation and baying of cabinet

 

•  Project Management during Installation Phase

 

•  Provide sufficient connectivity to Savvis supplied network services.

 

•  3 hours Golden Hands

  

 

•  Customer does not have access to their rack

 

•  Savvis is responsible for equipment installation and wiring

 

•  Customer is responsible for setting up and responding to any alarms or events
generated by Internet Control Message Protocol (“ICMP”) Ping Monitoring

 

•  Ping Monitoring

 

•  Additional Golden Hands may be purchased for an additional fee

 

•  Financial Access Extension

 

•  Bespoke cabling

 

•  Power strip

 

  •  

All cabinets are pre-positioned by Savvis. All customers must receive approval
from Savvis with regard to hot and cold aisle layout configuration and adhere to
those requirements prior to equipment installation.

 

  •  

Customers must obtain approval for their cabinet or rack layout from Savvis’
facilities operations prior to installation and adhere to those requirements.

 

  •  

Customer provided racks or standalone equipment must be,

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 15



--------------------------------------------------------------------------------

Savvis Service Guide

 

  •  

All approved customer provided cabinets will be installed solely by Savvis for
an additional fee to be paid by Customer.

 

  •  

Savvis will review the Customer equipment inventory list and determine the
appropriate cabinet or rack to be used during the installation phase. All
equipment must fit in the Cabinet space purchased.

 

  •  

Any additional power and wiring requirements must be purchased separately.

Power:

All Savvis IDCs provide uninterruptible power in-line with UPS and diesel
generator backup in the event of a utility power failure.

Customer’s total power consumption associated with its Services shall not exceed
the total watts per purchased per cabinet. Savvis may conduct periodic audits to
ensure Customer’s compliance with the allocable power usage.

Notes

 

  •  

Savvis audits Customer circuits upon installation and verifies through
monitoring the power and circuit usage. If more power is needed beyond the
Customer’s current configuration, additional power must be purchased. Purchasing
additional space may also be required.

 

  •  

The daisy chaining of power strips is prohibited per fire code requirements.
When an additional outlet is needed, Customer must purchase additional power
circuits.

 

  •  

Any non-standard power configuration not listed in this SSG requires a custom
part number and will be treated as a product deviation.

Service Delivery Management

Each Savvis Customer will be assigned an Implementation Manager to coordinate
the installation process. The Savvis Implementation Manager works closely with
Customer personnel to ensure that the installation is successful.

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 16



--------------------------------------------------------------------------------

Savvis Service Guide

 

Japan Colocation Services

 

 

Service Description

There are a variety of Colocation Service options to meet customers’ server and
networking equipment needs. SAVVIS provides the key features on a 24x7x365
basis, including conditioned power, cooling, fire suppression, controlled access
and hands-on support. The various Colocation Service options include: space,
power, power strips, and cabinets.

SAVVIS only provides the infrastructure equipment, service components set forth
herein and makes no commitment to supply any service or item that is not listed
in the SAVVIS Service Guide.

Cabinets

Cabinets provide a high strength steel frame structure and are available in all
IDCs. Each Cabinet provides a front and rear locking door. The cabinet is
designed to house computer and networking equipment located in a common space
area within the IDC.

 

IDC

  

Cabinet Dimensions

(Footprint)

  

Inclusions

  

Exclusions

 

 

TY6

  

 

 

•  2kW 700mm x 1000mm Cabinet (with 42 rack units)

 

•  4kW 700mm x 1000mm Cabinet (with 42 rack units)

 

•  6kW 700mm x 1000mm Cabinet (with 42 rack units)

  

•  Raised Floor

 

•  Space Footprint

 

•  Environmental Management

 

•  Heating and Cooling

 

•  Facility-wide Fire Suppression

 

•  Controlled Physical Access

 

•  One (1) 600mm x 1000 mm Cabinet

 

•  Key lock

 

•  1 Power strip

 

•  Installation and baying of cabinet

 

•  Project Management during Installation Phase

 

•  Provide sufficient connectivity to SAVVIS supplied network services.

 

•  Energized power in increments of 2kW, 4kW, 6kW delivered at 100V or 200V

  

•  Customer is responsible for own equipment installation and wiring within
their own cabinet

 

•  Customer is responsible for setting up and responding to any alarms or events
generated by Internet Control Message Protocol (“ICMP”) Ping Monitoring

 

•  Additional shelves and wiring channels must be purchased separately

 

•  Remote Hands may be purchased for an additional fee

 

•  Power strips may be purchased for an additional fee

 

  •  

All cabinets are pre-positioned by SAVVIS. All customers must receive approval
from SAVVIS with regard to hot and cold aisle layout configuration and adhere to
those requirements prior to equipment installation.

 

  •  

Customers must obtain approval for their cabinet or rack layout from SAVVIS’
facilities operations prior to installation and adhere to those requirements.

 

  •  

Customer provided racks or standalone equipment must be:

 

  •  

All approved customer provided cabinets will be installed solely by SAVVIS for
an additional fee to be paid by Customer.

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 17



--------------------------------------------------------------------------------

Savvis Service Guide

 

  •  

SAVVIS will review the Customer equipment inventory list and determine the
appropriate cabinet or rack to be used during the installation phase. All
equipment must fit in the Cabinet space purchased.

 

  •  

Any additional power and wiring requirements must be purchased separately.

Power:

All SAVVIS IDCs provide uninterruptible power in-line with UPS and diesel or gas
turbine generator backup in the event of a utility power failure.

Customer’s total power consumption associated with its Services shall not exceed
the total kW per purchased per cabinet. Each power circuit is limited to 80% of
the circuit breaker rating. SAVVIS may conduct periodic audits to ensure
Customer’s compliance with the allocable power usage Customers may order either
100V20A or 200V30A standard primary power circuits in the Data Center. Customers
may also order redundant power circuits sold in addition to primary power
circuits as a pair. In the case of a redundant power configuration, the primary
circuit will be loaded up to the designated capacity of the circuit, with no
load on the redundant circuit until such time that the primary circuit may fail,
or distribute the load between the two circuits (usually a 50/50 mix) so long as
the total potential draw between the two circuits is below the capacity of
primary circuit. All redundant pair circuits require single-circuit load
capacities compliance across the pair.

Customer’s total power consumption associated with its Services shall not exceed
the total watts per purchased per cabinet. Savvis may conduct periodic audits to
ensure Customer’s compliance with the allocable power usage.

Notes:

 

  •  

SAVVIS audits Customer circuits upon installation and verifies through
monitoring the power and circuit usage. If more power is needed beyond the
Customer’s current configuration, additional power must be purchased. Purchasing
additional space may also be required.

 

  •  

The daisy chaining of power strips is prohibited per fire code requirements.
When an additional outlet is needed, Customer must purchase additional power
circuits.

 

  •  

Any non-standard power configuration not listed in this SSG requires a custom
part number and will be treated as a product deviation.

Service Delivery Management

 

  •  

Each SAVVIS Customer will be assigned an Implementation Manager to coordinate
the installation process. The SAVVIS Implementation Manager works closely with
Customer personnel to ensure that the installation is successful.

Cross Connects

The Cross Connect Service solution provides a platform for customers and vendors
to interconnect devices in and between SAVVIS IDCs. This service is implemented
by the SAVVIS engineering team and is not monitored or covered by a Service
Level Agreement. The fees and capacity for the Cross Connect Services are based
on the customer’s traffic requirements. Cross Connect services allow customers
to connect their cabinet to a vendor providing services in a SAVVIS IDC. The
fiber cross-connect to extend a Customer cabinet allows a Customer to connect
two of their cabinet together for the transfer of high bandwidth data that
cannot be transferred over copper cross-connects due to a distance \or a
bandwidth limitations. Cross-connects to the Hosting Area Network (HAN) for
utility computing services are

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 18



--------------------------------------------------------------------------------

Savvis Service Guide

 

available via a Customer Access Extension (CAE) and may consist of a FastE or
GigE, single line or multi line.

Upon receipt of a Service Order that includes this service, SAVVIS will confirm
the order with Customer; create a service request for the installation
technicians to cross-connect the Customer cabinet to the vendor, HAN, IDC, or
alternated cabinet via the managed fiber or metallic infrastructure.

Line Types Supported

The following SAVVIS recommended devices to ensure proper support and
serviceability must be used.

This requirement applies only to the Colocation side of the connection.

 

  •  

POTS (telephone line), ISDN, or DSL

 

  •  

E1

 

  •  

T1

 

  •  

DS-3

 

  •  

OC3

 

  •  

OC12

 

  •  

FastE

 

  •  

GigE

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 19



--------------------------------------------------------------------------------

Savvis Service Guide

 

Singapore Colocation Services

 

 

Service Description

There are a variety of Colocation Service options to meet customers’ server and
networking equipment needs. Savvis provides the key features on a 24/7/365
basis, including conditioned power, cooling, fire suppression, controlled
access, and hands-on support. The various Colocation Service options (which
include the Savvis Proximity Hosting service) include: space, power, power
strips, racks, and cabinets, each of which is ordered individually.

Savvis only provides the infrastructure equipment and service components set
forth herein and make no commitment to supply any service or item that is not
listed in the Savvis

Common Service Description

Common service elements including the description of installation,
configuration, Service inclusions and exclusions, monitoring, and other service
details common across Managed Security Services are defined here. These service
elements are in addition to specific Service details provided within the body of
each SSG offering.

For a full description of common SSG Managed Security Service elements, please
reference the Common Service Description section.

Basic Colocation Service (all Data Centers)

Cabinets

Cabinets provide a high strength steel frame structure and are available in all
IDCs. Each Cabinet provides a front locking door. The cabinet is designed to
house computer and networking equipment located in a common space area within
the IDC.

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 20



--------------------------------------------------------------------------------

Savvis Service Guide

 

IDC

  

Power Option &

Cabinet Dimensions

  

Inclusions

  

Exclusions

SG8   

2Kw / 230V

 

600mm x 1000mm

(with 47 rack units)

 

 

 

3Kw / 230V

 

600mm x 1000mm

(with 47 rack units)

  

•  One (1) Cabinet

 

•  Raised Floor

 

•  Space Footprint

 

•  Environmental Management,

 

•  Heating and Cooling

 

•  Facility-wide Fire Suppression

 

•  Controlled Physical Access

 

•  Wiring Channel

 

•  Mechanical lock

 

•  2 Power strips

 

•  Installation and baying of cabinet

 

•  Project Management during Installation Phase

 

•  Provide sufficient connectivity to Savvis supplied network services.

  

•  Customer is responsible for own equipment installation and wiring within
their own cabinet

 

•  Customer is responsible for setting up and responding to any alarms or events
generated by Internet Control Message Protocol (“ICMP”) Ping Monitoring

 

•  Additional shelves and wiring channels must be purchased separately

 

•  Golden Hands may be purchased for an additional fee

 

•  Power strips may be purchased for an additional fee

  

 

 

4Kw / 230V

        

 

600mm x 1000mm

(with 47 rack units)

     

Proximity Hosting

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 21



--------------------------------------------------------------------------------

Savvis Service Guide

 

IDC

  

Power Option & Rack

Dimensions

  

Inclusions

  

Exclusions

SG8   

2Kw / 230V

 

600mm x 1000 mm

One (1) Full Cabinet

  

•  Raised Floor

 

•  Space Footprint

 

•  Environmental Management,

 

•  Heating and Cooling

 

•  Facility-wide Fire Suppression

 

•  Controlled Physical Access

 

•  Wiring Channel

 

•  Mechanical lock

 

•  2 Power strips

 

•  Installation and baying of cabinet

 

•  Project Management during Installation Phase

 

•  Provide sufficient connectivity to Savvis supplied network services.

 

•  5 hours Golden Hands

 

  

 

 

•  Customer has access to their rack.

 

•  Savvis is responsible for equipment installation and wiring within their own
cabinet

 

•  Customer is responsible for setting up and responding to any alarms or events
generated by Internet Control Message Protocol (“ICMP”) Ping Monitoring

 

•  Ping Monitoring

 

•  Additional Golden Hands may be purchased for an additional fee

 

•  Financial Access Extension

 

•  Bespoke cabling

 

•  Power strips may be purchased for an additional fee

 

  •  

All cabinets are pre-positioned by Savvis. All customers must receive approval
from Savvis with regard to hot and cold aisle layout configuration and adhere to
those requirements prior to equipment installation.

 

  •  

Customers must obtain approval for their cabinet or rack layout from Savvis’
facilities operations prior to installation and adhere to those requirements.

 

  •  

Customer provided racks or standalone equipment must be,

 

  •  

All approved customer provided cabinets will be installed solely by Savvis for
an additional fee to be paid by Customer.

 

  •  

Savvis will review the Customer equipment inventory list and determine the
appropriate cabinet or rack to be used during the installation phase. All
equipment must fit in the Cabinet space purchased.

 

  •  

Any additional power and wiring requirements must be purchased separately.

Power:

All Savvis IDCs provide uninterruptible power in-line with UPS and diesel
generator backup in the event of a utility power failure.

Customer’s total power consumption associated with its Services shall not exceed
the total watts per purchased per cabinet. Savvis may conduct periodic audits to
ensure Customer’s compliance with the allocable power usage.

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 22



--------------------------------------------------------------------------------

Savvis Service Guide

 

Notes

 

  •  

Savvis audits Customer circuits upon installation and verifies through
monitoring the power and circuit usage. If more power is needed beyond the
Customer’s current configuration, additional power must be purchased. Purchasing
additional space may also be required.

 

  •  

The daisy chaining of power strips is prohibited per fire code requirements.
When an additional outlet is needed, Customer must purchase additional power
circuits.

 

  •  

Any non-standard power configuration not listed in this SSG requires a custom
part number and will be treated as a product deviation.

Service Delivery Management

Each Savvis Customer will be assigned an Implementation Manager to coordinate
the installation process. The Savvis Implementation Manager works closely with
Customer personnel to ensure that the installation is successful.

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 23



--------------------------------------------------------------------------------

Savvis Service Guide

 

Common Service Description

 

 

The following service definitions apply to all Savvis service offerings describe
in this SSG. Any Service definition specific to individual Service offerings
will be defined within the body of the Service offering.

Service Guide Release

This Savvis Service Guide updates and replaces the following legacy SSG
definitions,

 

  •  

HOS-20090827-External-SSG-US-Colocation

 

  •  

HOS-20090430-External-SSG-United Kingdom-Colocation

 

  •  

HOS-20081006-External-SSG-Singapore-Colocation

Cross Connects

The Cross Connect Service solution provides a platform for customers and vendors
to interconnect devices in and between Savvis Data Centers. This service is
implemented by the Savvis engineering team and is not monitored or covered by a
Service Level Agreement (SLA). The fees and capacity for the Cross Connect
Services are based on the customer’s traffic requirements. Cross Connect
services allow customers to connect their cage/rack to a vendor providing
services in a Savvis Data Center. The fiber cross-connect to extend a Customer
cage/rack allows a Customer to connect two of their cage/racks together for the
transfer of high bandwidth data that cannot be transferred over copper
cross-connects due to a distance \or a bandwidth limitation. Cross-connects to
the Hosting Area Network (HAN) for utility computing services are available via
a Customer Access Extension (CAE) and may consist of a FastE or GigE, single
line or multi line.

Upon receipt of a Service Order that includes this service, Savvis will confirm
the order with Customer; create a service request for the installation
technicians to cross-connect the Customer cage/rack to the vendor, HAN, Data
Center, or alternate cage/rack via the managed fiber infrastructure.

Line Types Supported

The following Savvis recommended devices to ensure proper support and
serviceability must be used. This requirement applies only to the Colocation
side of the connection.

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 24



--------------------------------------------------------------------------------

Savvis Service Guide

 

Supported Line Types

 

Line Type

    

Notes

    

POTS

     (telephone line), ISDN, or DSL   

E1

       

T1

       

DS-3

       

OC3

       

OC12

       

FastE

       

GigE

       

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 25



--------------------------------------------------------------------------------

Savvis Service Guide

 

Additional Service Requirements

 

 

Common Service Requirements

If ordered by Customer, Savvis will use good faith efforts to assign Internet
address space for the benefit of Customer during the Service Term. Any IP
addresses and space provided to Customer by Savvis are solely for Customer’s use
with the Service, and are non-portable and non-transferable. Neither Customer
nor any End Users will own or route any IP addresses or space provided by
Savvis, and, upon any termination of Service, Customer’s access to such IP
addresses and space will cease.

If any third party software, including any corresponding documentation, is
provided to Customer by Savvis in connection with the Service, Customer agrees
to use such third party software strictly in accordance with all applicable
licensing terms and conditions. Savvis makes no representations or warranties
whatsoever with regard to such third party software.

Access to Savvis Premises is limited to such Authorized Representatives Customer
and its Authorized Representatives,

 

  (a) shall comply with all applicable rules and procedures for the relevant
Savvis Premises, including without limitation, the Savvis data center Customer
Guide;

 

  (b) shall not physically access any of Savvis’ Managed/Utility Hosting area
within the Savvis Premises for any reason, unless approved in writing by Savvis
and accompanied by a Savvis escort at all times.

All Customer Equipment must comply with all applicable manufacturer
specifications, regulations and industry standards, including those relating to
proper installation, power consumption and ventilation/heat dissipation.
Specifically, all Customer Equipment must be UL-listed and comply with the
National Electrical Code. Savvis may,

 

  (a) require that Customer provide a current, written list of all Customer
Equipment located in the Customer Area,

 

  (b) affix an asset tag on any Customer Equipment within the Customer Area

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 26



--------------------------------------------------------------------------------

Savvis Service Guide

 

Additional Service Requirements for UK, Japan, and Singapore

On-Call Support

Savvis Support Engineers will be on-call 24 hours a day, 365-days-per-year, with
a targeted 30-minute dependent upon assessed priority response time from
notification by Savvis support personnel.

These services are billed at a Golden Hands rate.

Temperature and Humidity SLO

Savvis will use commercially reasonable efforts to provide consistent
environmental conditions within the Data Centers and will work in good faith to
meet the objectives set forth below. Measurements will be taken at the return
air intake of the CRAC units.

Failure to meet these objectives shall not constitute a breach of the Agreement,
but Savvis shall work in good faith to address the underlying cause of any such
failure. Savvis has a goal of 2 hours for responding to temperature alarms from
its CRAC units and will work with Customers in good faith in responding to their
temperature alerts.

Changes to Customer configurations may be required to resolve some environmental
issues.

 

Environmental

 

Objective

Temperature Range   72° Fahrenheit, +/- 8 degrees Non-condensing Humidity Range
  20 – 70 percent

Data Center Customer Space Temperature Problem Process

If Customer has concerns about the temperature within Customer’s Data Center
Space, Customer may open a trouble ticket with Savvis by calling the Savvis
support line at, 1-888-638-6771 or from the Hosting Client Central portal at
www.savvisstation.com Savvis will respond within its standard response

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 27



--------------------------------------------------------------------------------

Savvis Service Guide

 

intervals based on the severity of the problem and work with Customer to
determine the best course of action in terms of changes that can be made by
Savvis or by Customer to remedy the issue. Such changes may include Customer
making modifications to their equipment configuration. In some cases,
recommended changes may require additional charges to the Customer.

 

HOS-20091208-External-SSG-GL-Colocation_Services

  

© 2009 Savvis, Inc.

 

Page 28



--------------------------------------------------------------------------------

LOGO [g15308g90h14.jpg]

Last Modified: January 2009

A. General

Savvis and its affiliates (“Savvis”) provide a variety of information, Internet,
network-, and technology-related services (“Services”). Savvis has formulated
this Acceptable Use Policy (“AUP”) in order to ensure the appropriate use of the
Services and the Savvis network, systems, and facilities (“Infrastructure”) by
our customers, our customers’ customers, members or end-users, and any other
parties who use or access the Services or the Infrastructure (collectively,
“Users”). All Users must comply with this AUP. Savvis reserves the right to
change this AUP from time to time and will notify Users by posting a revised
copy of the AUP on the Savvis Web site. By using or accessing the Savvis
Services or Infrastructure, Users agree to be bound by the terms of this AUP.
Any indirect or attempted violation of this policy by or on behalf of a User,
and any actual or attempted violation by a third party on behalf of a User,
shall be considered a violation of the policy by the User and the User shall be
held directly accountable therefore.

B. Acceptable Use

Users shall not use the Savvis Services or Infrastructure to transmit,
distribute, or store material: (a) in violation of any applicable law,
regulation, or judicial order; (b) that violates the terms of this AUP, the
terms of any applicable agreement with Savvis, or any other Savvis policy
applicable through the Agreement; (c) that interferes with or adversely affects
the Services or Infrastructure or use of the Services or Infrastructure by other
Savvis customers; or (d) that may expose Savvis to criminal or civil liability.
Users shall cooperate with Savvis in investigating and correcting any apparent
breach of this AUP. Users shall be solely responsible for any material that they
maintain, transmit, download, view, post, distribute, or otherwise access or
make available using the Services or Infrastructure.

In particular, but without limiting the more general prohibitions in this AUP,
Users shall not use the Services or Infrastructure, or assist anyone else to:

 

  1. Transmit, distribute or store information or material that, as reasonably
determined by Savvis, is (a) inappropriate, obscene (including child
pornography), defamatory, threatening, abusive, advocating violence, or which
violates a law, regulation, or public policy; (b) harmful to or interferes with
Savvis’ provision of Services, the Infrastructure, or any third party’s
networks, equipment, applications, services, or Web sites (e.g., viruses, worms,
Trojan horses, etc.); (c) would infringe, dilute, misappropriate, or otherwise
violate any privacy, intellectual property, publicity or other personal rights
including, without limitation, copyrights, patents, trademarks, trade secrets,
or other proprietary information (including unauthorized use of domain names);
(d) fraudulent or contains false, deceptive, or misleading statements, claims,
or representations (such as “phishing”); or (e) violates generally accepted
standards of Internet usage;

 

  2. Attempt to disrupt, degrade, impair, or violate the integrity or security
of the Services or Infrastructure or the computers, services, accounts, or
networks of any other party (e.g., “hacking,” “denial of service” attacks,
etc.), including any activity that typically precedes attempts to breach
security such as scanning, probing, or other testing or vulnerability assessment
activity, or engaging in or permitting any network or hosting activity that
results in the blacklisting or other blockage of Savvis IP space;

 

  3. Avoid incurring charges or otherwise being required to pay for Services;

 

HOS-20100331-External-SSG-GL-Colocation_Services

   © 2009 Savvis, Inc.

 

Page 1



--------------------------------------------------------------------------------

Savvis Service Guide

 

  4. Transmit unsolicited bulk e-mail messages (“Spam”); having third parties
send out Spam on any user’s behalf; receiving replies from unsolicited e-mails
(commonly referred to as “drop-box” accounts) or configuring any e-mail server
in such a way that it will accept third party e-mails for forwarding (e.g.,
“open mail relay”). Bulk e-mail may only be sent to recipients who have
expressly requested receipt of such e-mail messages via a “verified opt-in”
process, which must be adhered to in its entirety for any bulk e-mail to be
considered “solicited” by Savvis. Users that send bulk e-mail must maintain
complete and accurate records of all e-mail subscription requests (verified
opt-ins), specifically including the e-mail and associated headers sent by every
subscriber, and to immediately provide Savvis with such records upon request of
Savvis. If a site has roaming users who wish to use a common mail server, the
mail server must be configured to require user identification and authorization.
Users are also prohibited from using the service of another provider to send
Spam in order to promote a site hosted on or connected to the Services or
Infrastructure, and Users shall not use the Services or Infrastructure in order
to (a) send e-mail messages that are excessive and/or intended to harass or
annoy others, (b) continue to send e-mail messages to a recipient that has
indicated that he/she does not wish to receive them, (c) send e-mail with forged
TCP/IP packet header information, or (d) send malicious e-mail, including,
without limitation, “mailbombing”;

 

  5. Violate any charters, policies, rules or agreements promulgated by any
search engines, subscription Web services, chat areas, bulletin boards, Web
pages, USENET, or other services accessed via the Services or Infrastructure
(“Usenet Rules”), including, without limitation, any cross postings to unrelated
news groups, continued posting of off-topic messages, and disrupting newsgroups
with materials, postings, or activities that are inappropriate (as determined by
Savvis in its sole discretion), unless such materials or activities are
expressly allowed or encouraged under the Usenet Rules;

 

  6. Violate the applicable acceptable use policies of other ISPs when data,
content, or other communications are carried across the networks of such ISPs.

C. Savvis’ Rights and Remedies

Savvis has no responsibility for any material or information created, stored,
maintained, transmitted, or accessible on or through the Services or
Infrastructure and is not obligated to monitor or exercise any editorial control
over such material. In the event that Savvis becomes aware that any such
material may violate this AUP and/or expose Savvis to civil or criminal
liability, Savvis reserves the right to investigate such material, block access
to such material, and suspend or terminate any Services without liability.
Savvis further reserves the right to cooperate with legal authorities and third
parties in investigating any alleged violations of this AUP, including
disclosing the identity of any User that Savvis believes is responsible for such
violation. Savvis also reserves the right to implement technical mechanisms to
prevent AUP violations. Nothing in this AUP shall limit in any way Savvis’
rights and remedies at law or in equity that may otherwise be available.

D. Additional Provisions for Internet Data Center

Users. In addition to the above provisions, the following additional provisions
shall apply to those customers and its authorized representatives that have
access to Savvis’ Internet Data Centers (“IDC”) as a part of Services. The below
provisions are in addition to, and to the extent not in conflict with, the rules
of the individual IDC or Savvis security or related policies.

 

  1. Access to the IDCs. Only those individuals properly authorized by our
Network Operations Center in accordance with Savvis’ security policies shall be
permitted access the IDCs. Customer shall deliver prior written notice to Savvis
of any personnel for which they desire to provide IDC access (“Authorized
Personnel”) in accordance with Savvis’ security policies. Customer and its
Authorized Personnel shall not allow any unauthorized persons to have access to
or enter any IDC, such as by “tailgating” or any other means. Customer and its
Authorized Personnel may only access that portion of an IDC made available by
Savvis to Customer for the placement of Customer’s equipment and use of the IDC
Services (the “Customer Area”), and common areas of the IDC (e.g., entryways and
bathrooms) unless otherwise approved and accompanied by an authorized Savvis
representative.

 

HOS-20091208-External-SSG-GL-Colocation_Services

   © 2009 Savvis, Inc.



--------------------------------------------------------------------------------

Savvis Service Guide

 

  2. Conduct at IDCs. Customer and its Authorized Personnel shall adhere to and
abide by all security and safety measures established by Savvis from time to
time and set forth in the Customer Guide provided by Savvis to Customer or
posted at the IDC. Customer and its Authorized Personnel shall not: (a) touch,
inspect, interface, or interfere with, use, misuse, or abuse any Savvis or third
party’s property or equipment; (b) harass or interfere with the normal
activities of any individual, including Savvis or other customers’ employees or
authorized representatives; or (c) engage in or assist another in engaging in
any activity that is in violation of the law or this AUP.

 

  3. Prohibited Items. Customer and its Authorized Personnel shall keep each
Customer Area clean, free, and clear of debris and refuse. Customer shall not,
except as otherwise agreed to in writing by Savvis: (a) place any computer
hardware or other equipment in the Customer Area that is not required for the
use or implementation of Services or which contains any combustible or hazardous
material; (b) store any paper products or other combustible materials of any
kind in the Customer Area (other than equipment manuals); or (c) bring any
Prohibited Materials (as defined below) into any IDC. “Prohibited Materials”
include, without limitation, the following and any other similar items: food and
drink; tobacco products; explosives and weapons; hazardous materials of
chemicals; alcohol, illegal drugs, and other intoxicants; magnets or
electro-magnetic devices; radioactive materials; or photographic or recording
equipment of any kind (other than tape or digital backup equipment used
exclusively for the customers own equipment).

 

  4. Customer Equipment and Connections. Each piece of equipment installed in a
Customer Area (the “Customer Equipment”) must be clearly labeled with Customer’s
name (or code name provided in writing to Savvis) and individual component
identification. All Customer Equipment shall be identified in writing by
Customer and each connection to and from a piece of Customer Equipment shall be
clearly labeled with Customer’s name (or code name provided in writing to
Savvis) and the starting and ending point of the connection. Customer Equipment
must be configured and run at all times in compliance with the manufacturer’s
specifications, including power outlet, power consumption, and clearance
requirements. Customer must provide Savvis with at least 48 hours prior notice
any time Customer intends to connect or disconnect any Customer Equipment or
other equipment.

E. Scheduled Maintenance

For information on scheduled maintenance, please view the maintenance schedule
posted on Savvis’ Web site, /maintenance.

 

HOS-20091208-External-SSG-GL-Colocation_Services

   © 2009 Savvis, Inc.



--------------------------------------------------------------------------------

LOGO [g15308g61k69.jpg]

Savvis

Customer Information

Guide and Handbook

Kathy Jones Repage

Director, Colocation Product Management

January 20, 2010

Document Revision 3.11

 

Savvis        1 Savvis Parkway Town & Country, MO 63017

www.savvis.net     Office: 314.628.7000



--------------------------------------------------------------------------------

Copyright 2009 Savvis Inc. All rights reserved.

Savvis® is the registered trademark of Savvis Communications Corporation.

No part of this document may be reproduced, transmitted, distributed,
transcribed, stored in a retrieval system, or translated into any language, in
any form or by any means, electronic, mechanical, or otherwise, without the
prior written consent of Savvis.

The products described herein are Savvis’ intellectual property and may be
protected by one or more U.S. or foreign patents or pending patent applications.

Published in the United States of America.

THIS DOCUMENTATION CONSTITUTES PROPRIETARY, CONFIDENTIAL INFORMATION OF SAVVIS,
INC., AND MAY NOT BE DISCLOSED OR USED EXCEPT AS MAY BE PROVIDED IN THE TERMS
AND CONDITIONS OF THE SERVICE AGREEMENT PURSUANT TO WHICH YOU HAVE BEEN
AUTHORIZED TO USE THE PRODUCT OR TO REVIEW THIS DOCUMENT.

One or more of the following U.S. Patents may protect the technology described
herein: 5,978,791, 6,185,598, 6,415,280, 6,275,470, and 6,130,890. Additional
patents are pending worldwide.

Savvis, Inc.

1 SAVVIS Parkway

St. Louis, MO 63017

Toll-Free in USA: 800.728.8471

Outside USA: 314.628.7000

Document revision: 3.6

Edition Date: December 2008

 

Savvis        1 Savvis Parkway Town & Country, MO 63017

www.savvis.net     Office: 314.628.7000



--------------------------------------------------------------------------------

Savvis

 

Table of Contents

 

Introduction

   4

Savvis’ Service Center

   5

Leading Practices – Operations

   5

The Staff

   5

Functional Escalation

   6

Integrated Systems

   7

Priority Level Definitions

   7

Contacting the Savvis Service Center

   7

Savvis Service Center

   7

International Support Contacts

   8

SavvisStation Portal

   9

Gold Support

   10

Savvis Infrastructure Overview

   11

Infrastructure Maintenance – Approval Process and Schedule

   11

Weekly Maintenance Notifications

   13

Data Center Power Specifications

   14

Data Center Information

   16

Physical Security

   16

Access to the Data Center

   16

Data Center Contact List

   17

Customer Access

   17

Data Center Tour Policy

   18

Visitor Access

   18

Temporary or Lost / Defective ID Badges

   18

Data Center Cage and Cabinet Security Policy

   18

Customer Metal Key Administrator

   18

Access Control

   19

WAP in Customer Space

   19

Hot and Cold Aisle Compliance

   19

Video Surveillance Policy

   20

Photography Policy

   20

Shipping and Receiving Policy

   21

Building Evacuation Policy

   22

Parking Lot Policy

   23

Floor Tile Lifting Policy and Under Raised Floor Access

   23

Data Center Work Rules

   23

Savvis Policy SV1-FAC-FPO-MGT-1427

   23

Crash Carts and Tools

   24

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

2



--------------------------------------------------------------------------------

Savvis

 

Telephone Use in the Data Center

   24

Data Center Safety and Environmental Policy

   24

Prohibited Materials in Savvis Data Centers

   25

Entry and Exit Inspections

   25

Bolt down, Seismic Bracing & Grounding of Cabinets and Racks

   25

Customer Cabling

   25

Billing Inquiries

   26

SLA Credit Requests

   26

Key Contacts

   28

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

3



--------------------------------------------------------------------------------

Savvis

 

Introduction

Welcome to Savvis. We are happy that you have become a Savvis customer and want
you to know that we are committed to exceeding your expectations and are looking
forward to developing a long and productive relationship.

The objective of this handbook is to provide you with sufficient information
regarding the ongoing support of your Savvis colocation services. This guide
covers essential processes and policies such as our Data Center visitation
process, security and operational policies, installation and maintenance
guidelines, how to request new services and upgrades, incident reporting,
problem escalations, and other items to ensure that the important aspects of
your Savvis engagement are clear and straightforward.

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

4



--------------------------------------------------------------------------------

Savvis

 

Savvis’ Service Center

Savvis’ Service Center is the primary organization for resolving customer
infrastructure issues. The Center is staffed on a 24/7 basis in order to respond
in a timely manner to incidents and requests pertaining to your IT
infrastructure and is built on a foundation of leading industry standards and
utilizes globally integrated systems and processes to enhance the quality of the
response to our customers needs.

Leading Practices – Operations

The Center operates on industry leading practice as outlined in ITIL Practices
for Service Management (for more information please visit www.itsmfi.org). ITIL
outlines separation of activities for IT infrastructure to timely respond to
change and service requests while assigning resources to facilitate rapid
restoration of service when incidents occur. The Center also utilizes functional
and hierarchical escalation for customer related incidents to promote management
awareness and appropriate technical expertise.

The Staff

Savvis’ Service Center is divided into 3 Tiers of expertise for response to your
needs.

Service Analyst – SA (Tier 1): The Service Analyst is responsible for
communicating and processing all service and change requests. The Service
Analyst works closely with Service Engineers (Tier 3) to execute requested
writable changes to client services.

Incident Response Analyst – IRA (Tier 1): The Incident Response Analyst is
responsible for handling customer incoming phone requests to report service
incidents. Each analyst is equipped with diagnostic toolsets to isolate reported
issues and follow a strict functional escalation methodology to enhance rapid
restoration of service.

Incident Response Specialist – IRS (Tier 2): The Incident Response Specialist is
responsible for monitoring and responding to events originating from the Savvis
proactive monitoring infrastructure. The IRS group possesses write capabilities
to customer infrastructure and follows a strict functional escalation
methodology to enhance rapid restoration of your services.

Savvis’ Service Engineers – SE (Tier 3): Savvis’ Service Engineers (Ses) are
accredited engineers possessing “write capabilities” for all Savvis
infrastructure, OS platforms, and productized applications. The Ses are
responsible for executing scheduled change and service requests as well as
escalated Incidents for resolution. Ses communicate directly with customers as
required during incident troubleshooting and resolution or change execution. As
with the IRA and IRS groups, Ses adhere to a strict functional escalation
methodology to enhance rapid restoration of service.

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

5



--------------------------------------------------------------------------------

Savvis

 

Functional Escalation

LOGO [g15308g74v11.jpg]

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

6



--------------------------------------------------------------------------------

Savvis

 

Integrated Systems

Savvis utilizes a single, global OSS platform for incident tracking, change and
service request fulfillment, as well as replication for customer visibility.

Savvis captures all historical activity for a client from the inception of the
relationship with Savvis. All sales orders, connectivity work plans, incident
cases and change activities are captured under the respective customer site.
Additionally Savvis contains a hierarchical infrastructure view for customer
purchased services and all pertinent technical information.

Priority Level Definitions

Urgent P1:

Indicates a problem – a full site outage, a system or component system is down
whereas a customer cannot perform business critical functions.

High P2:

Indicates a problem – Partial site outage, a system or component is down whereas
a customer may be experiencing a degradation of services.

Medium P3:

Indicates a problem – Non-business impacting, a system or component is
experiencing minor issues but is not causing a degradation of services.

Low P4:

Requests/non-business impacting.

Contacting the Savvis Service Center

Savvis Service Center

Savvis Service Desk

To open a service request or case, contact the Savvis Support Center on a 24/7
basis at

Savvis Service Desk

Phone: 888-638-6771

E-mail: request@savvis.net (for changes/requests)

Web: www.savvisstation.com

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

7



--------------------------------------------------------------------------------

Savvis

 

International Support Contacts

EMEA Network

00800 SAVVISHD – Option 1

+ 44 118 322 6100 – Option1

nccemea@savvis.net

EMEA Hosting

00800 SAVVISHD – Option 2

+44 118 322 6100 – Option 2

hostinghelpemea@savvis.net

EMEA WAM!NET

00800 SAVVISHD – Option 3

+44 118 322 6100 – Option 3

emea.wamnet@savvis.net

ASIA

+65 6768-8099

SSC-AsiaPac@savvis.net

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

8



--------------------------------------------------------------------------------

Savvis

 

SavvisStation Portal

In the fast-paced world of managing IT infrastructure it is critical to have the
proper information at your fingertips. Whether it is bandwidth reports, case
management, or change management status, up-to-date information is critical to
making the right business decisions. Having access to critical information needs
to be simple and intuitive. The information also needs to be presented in an
informative manner. To help customers meet these needs Savvis has created the
SavvisStation Portal.

The Portal is a web-based view of your Savvis products and services via a
standard Internet browser. It provides a set of reports and interactive
information on the services received. Savvis customers manage their own access
to the SavvisStation Portal. User access is controlled through three types of
accounts: admin, read/write, and read-only. Separate permissions can also be
given for users needing to view Invoices and Security information.

Through the SavvisStation Portal you can update your company’s contact list from
any location with Internet access, conveniently and easily, and with immediate
results.

The Portal manages the security of your company’s contact list by controlling
the appointment of Contact Administrators. Only Contact Administrators are able
to update a company’s contact list via eService. Furthermore, Savvis’ Service
Desk staff only accepts contact update requests from your designated Contact
Administrators.

Customers have complete access control of their contact list and can rapidly
deactivate contacts if circumstances require, such as an employee departing the
company. To access the contact management tool, you simply need to login to the
portal at http://www.savvisstation.com using your assigned userid and password.
Once logged in to the portal, click on the Support header tab, then ‘Contacts’.

The portal provides a wealth of vital information including monitoring of
physical inventory, real-time and historical statistics on server resource
utilization, bandwidth utilization statistics, real-time status of trouble
tickets, billing invoices and status of open orders. You can also create new
cases, create and manage change requests, request for service disconnects,
create and manage contacts as well as logins via the portal.

In addition, you can view a range of statistics related to access circuits,
server memory, disk, and processor usage. This data can be viewed on a daily,
weekly, monthly, quarterly and yearly basis, providing you with critical
information needed to assess the performance of each server, network,
connection, and website.

Your Savvis account team can provide you with a SavvisStation Portal User Guide
and temporary password to view a tutorial of the system, which is available at
http://www.savvisstation.com. To obtain an account, please call the Savvis
Service Desk or email request@savvis.net. For existing SavvisStation Portal
accounts, the User Guide is available on the web portal, which is accessible to
you on a 24/7 basis. Your account team and/or the Service Desk can set up your
company with user accounts.

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

9



--------------------------------------------------------------------------------

Savvis

 

Gold Support

Gold Support Service provides Network and Systems remote or on-site (“hands-on”)
support for our customers’ environments within Savvis’ Data Centers. Gold
Support is purchased in two forms: prepaid block of hours or ad hoc.

 

•  

Prepaid Gold support is for a fixed block of support hours purchased each month.
Support requests are decremented against the number of hours purchased.

 

•  

Ad hoc support is purchased for those instances where there are unplanned events
and are not purchased in advance.

Each plan provides 24/7 support by Savvis Support Engineers. You can request
Gold Support by opening a ticket in SavvisStation or by calling the Savvis
Support Center.

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

10



--------------------------------------------------------------------------------

Savvis

 

Savvis Infrastructure Overview

Infrastructure Maintenance – Approval Process and Schedule

Savvis schedules routine maintenance to enable work to be performed that
improves the Savvis network and infrastructure. Additionally, preventative
maintenance is performed to remedy potential events that have been identified by
Savvis’ early warning procedures and processes. These potential events are
derived by careful monitoring and thorough analysis of activity logs for our
network and facilities.

All changes to the network and facilities are subject to our change management
process. This process ensures that work is reviewed for completeness (risk
assessment, completed test procedure, metrics for measuring progress, back out
procedure, etc.) and accuracy prior to scheduling and implementation.

The goals of change management are:

 

•  

Implement changes to Savvis services, infrastructure, policies and procedures in
an effective and efficient,

 

•  

Minimize risk and impact to our customers, and

 

•  

Enable Savvis to be proactive in notifying you of potential disruptions to
service.

Test all new equipment or routing configurations using our independent test
network prior to deployment as part of the Data Center configuration.

Savvis makes every effort to prevent disruptions in service and targets to
perform maintenance during low traffic times in order to minimize potential
interruptions to your operations.

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

11



--------------------------------------------------------------------------------

Savvis

 

Planned Maintenance Schedule – Saturday All published times are local to the
region in which the maintenance is being executed unless otherwise noted. United
States, Canada and South America Local Time    12:00 am – 5:00 am Continental
Europe and South Africa Local Time    2:00 am – 6:00 am Asia Pacific    GMT   
9:00 pm – 1:00 am Sunday Planned Maintenance Schedule – Sunday United States,
Canada and South America Local Time    12:00 am – 5:00 am Japan Local Time   
4:00 am – 8:00 am

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

12



--------------------------------------------------------------------------------

Savvis

 

Weekly Maintenance Notifications

Weekly maintenance notifications are only issued to contacts that have been
identified as “Technical Notification Contacts”.

The Weekly Maintenance Notification informs you of any local or global
improvements to our network or infrastructure. In most instances, the Weekly
Maintenance Notification will be issued 10 days prior to the scheduled work,
with the exception of emergency maintenance actions, which will be handled as
needed.

If a mission critical situation arises, Savvis will immediately contact you by
using our Emergency Contact Procedures. Only Technical Notification Contacts
with e-mail addresses and text pagers on file with Savvis will be paged in the
event of a network or facilities event involving multiple customers. An alert
e-mail will also be sent to notify all affected customers with details of the
event. Periodic updates throughout the course of the incident will be provided.
Contact the Service Desk or your Account Team for more details or to provide an
alphanumeric e-mail pager.

All maintenance notifications are available on the SavvisStation portal at
http://www.savvisstation.com. Visit the SavvisStation website on Wednesdays for
the most recent maintenance information. Each posting will provide notice of
upcoming scheduled maintenance. Emergency maintenance may not be posted because
of its immediate nature. The anticipated duration of outage will vary by city.
Please refer to the individual tickets listed on the website.

Savvis makes every effort to keep you informed of changes and maintenance. If
you are ever in doubt as to whether a particular maintenance will affect (or has
affected) your company, please call or e-mail the Service Desk with the Activity
number and ask that a case be opened and/or escalated to determine the extent of
impact. If you are not receiving maintenance notifications, please call the
Savvis Service Desk at 888-638-6771 or send an email to request@savvis.net.

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

13



--------------------------------------------------------------------------------

Savvis

 

Data Center Power Specifications

All Savvis Data Centers provide uninterruptible power in-line with UPS and
diesel generator backup in the event of a utility power failure. To conform to
the National Electrical Code (NEC) for maximum power use, each power circuit is
limited to 80% of the circuit breaker rating. In addition, Customer’s total
power consumption associated with its Services shall not exceed the total watts
per square foot as set forth in the table below; provided, however, that if a
Data Center has more than one W/Sq Ft rating in the table below, the applicable
rating shall be set forth on the relevant Service Order.

 

CITY

   DC    W/SQ FT

Lithia Springs, GA

   AT1    165

Waltham, MA

   BO1    67/150

Waltham, MA

   BO2    67/150

Waltham, MA

   B03    150

Elk Grove Village, IL

   CH3    86/150

Chicago, IL

   CH4    163/200

Sterling, VA

   DC2    65

Sterling, VA

   DC3    100/150

Sterling, VA

   DC4    225

Fort Worth, TX

   DL1    125/150

Fort Worth, TX

   DL2    170

El Segundo, CA

   LA1    67/150

Jersey City, NJ

   NJ1    50

Weehawken, NJ

   NJ2    90

Piscataway, NJ

   NJ3    140

Piscataway, NJ 2nd floor

   NJ3    153

Weehawken, NJ

   NJ2X    175

Irvine, CA

   OC2    125/150

Santa Clara, CA

   SC4    67/150

Santa Clara, CA

   SC5    120/150

Santa Clara, CA

   SC8    133

Santa Clara, CA

   SC9    180

Tukwila, WA 1st floor

   SE2    50/80/150

San Francisco, CA

   SF1    62

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

14



--------------------------------------------------------------------------------

Savvis

 

If Savvis reasonably believes that Customer power usage exceeds the Permitted
Power Usage, Savvis reserves the right to require that Customer order a periodic
power audit to ensure Customer’s compliance with the Permitted Power Usage,
which such audit will be performed by Savvis at the then-applicable time and
materials charges.

If Savvis determines that Customer’s actual power consumption exceeds the
Permitted Power Usage, Savvis shall so notify Customer and Customer shall:

 

a) Bear the cost of such power audit, and

 

b) Have five (5) days to take prompt remedial action in order to comply with the
Permitted Power Usage.

Such remedial steps may include, but are not limited to, Customer decreasing the
amount of its power usage and/or purchasing additional sufficient space in order
to bring them in to compliance with the Permitted Power Usage.

If Customer fails to take appropriate remedial action, Savvis may

 

a) Immediately suspend Service until such time as Savvis determines that
Customer’s power consumption complies with the Permitted Power Usage, and/or

 

b) Terminate the applicable Service upon five (5) days notice.

When you are planning your installation, Savvis requires customers to distribute
power evenly among all available power strips. Make sure that you consider your
future expansion plans and how this may affect your power distribution. If you
do not plan this carefully from the beginning, you may exceed your power
requirements on a particular strip(s) and you may need to power down some of
your equipment in order to return your power configuration to a Savvis approved
load.

For liability purposes Savvis does not provide any power cables for customer
equipment. Daisy chaining of power strips or the use of extension cords of any
type is strictly prohibited so that Savvis may meet our stated fire and safety
requirements. When an additional outlet is needed, you must purchase additional
power circuits. Alternatively, if your existing power circuit can bear
additional load and you are not exceeding permitted power usage, you may
purchase a power strip with additional outlets.

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

15



--------------------------------------------------------------------------------

Savvis

 

Data Center Information

Physical Security

Savvis maintains a proactive Physical Security Program. Security Operations
Center, the department that supports the program, is responsible for all
physical security operations, security systems/access administration, and
service delivery to our Data Centers on a 24/7 basis.

Security Operations is a multidisciplinary organization that combines the talent
of security and network operations experience. Security Operations personnel
receive security training and certification prior to their full-time assignment
within a Data Center and continuously thereafter.

In addition to local Security Operations personnel, Savvis has implemented a
Central Security Operations Center (“CSOC”), which remotely monitors all access
and critical surveillance for our Facilities.

Access to the Data Center

Normal Data Center hours are 8:00 a.m. to 5:00 p.m. local time, Monday through
Friday.

All persons requesting access into a Savvis Data Center must be positively
identified. This process requires the requesting person to submit valid
(unexpired) Government issued photographic ID. Examples include valid passports,
driver’s licenses, military ID or green cards. Savvis ID Badges provide access
authorization to Savvis facilities and are used for gaining entry into
controlled areas within those facilities. All ID Badges reflect the exact name
listed on their valid (unexpired) Government issued photographic ID.

In Savvis’ Data Centers everyone entering the secured area is required to wear a
Savvis issued ID badge (temporary or permanent). All ID badges are the property
of Savvis and must be returned upon request. No modifications or additions
should be made that interfere with the visibility, clarity, or use of the badge.
ID badges are to be worn on the individual’s person in such a manner as to be
visible at all times. Savvis ID badges are issued to authorized individuals and
are for their sole use only. The sharing of badges or PINs between individuals
for any purpose whatsoever is strictly prohibited. The Access Control System
will automatically deactivate a Customer’s or Contractor’s badge after sixty
(60) days of non-use.

Minors (17 and younger and not employed by customers of Savvis) with
authorization from Data Center Management as having a legitimate business need
may be granted access to a Data Center’s raised floor.

For Customers in the Hazelwood, Reading (UK) Docklands (UK), and Slough (UK),
Data Centers, a case must be opened 24 hours prior to arrival to alert staff of
the impending visit. For all other Savvis Data Centers, Savvis allows customers
on a 24/7 basis unescorted access provided each person has a valid ID badge and
is enrolled in the Savvis Access Control System (SACS). For Data Centers with
access portals, users must enroll with Savvis security prior to the first visit
to the Data Center during normal business hours. The portals have been installed
to prevent “tailgating”. This is accomplished by assigning a maximum weight
allowance.

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

16



--------------------------------------------------------------------------------

Savvis

 

Data Center Contact List

In order to maintain the security of our Data Centers, you are required to
provide Savvis with and maintain an accurate listing of your employees and
contractors requiring access into our Data Centers and cages (“Authorized
Personnel”). Security Operations relies on Savvis’ customer contacts listed in
the database to verify that Authorized Representatives are listed as authorized
prior to granting access. Representatives who come to the Data Center to work on
your behalf must also be listed in the database as authorized to have entry to
the Data Center and to your space. Only customers, the Savvis Service Desk, and
Savvis Account Representatives have the authority to make changes to the contact
information in the database. Upon any personnel changes that affect your contact
list, customer must contact its designated Account Representative prior to
revising access privileges and request such change in writing in order to make
the necessary changes in the database. Contact the Savvis Service Desk to make
the appropriate updates to the contact list in the database in the event the
Account Representative cannot.

Customer Access

Customers are required to complete the Badge Access Request Form. Security
Operations will then issue a permanent ID badge.

If you contract with third party technicians, they are held to the same
requirements as our customers for gaining access to our Data Centers and you are
responsible for their actions within the Data Center and ensuring their
compliance with the terms of your service agreement and the Savvis acceptable
use policy. Third party technicians who are listed as Authorized Representatives
in the database will be issued a permanent ID badge and allowed access to your
space.

Customer and its Authorized Personnel may only access that portion of a Data
Center made available by Savvis to Customer for the placement of Customer’s
equipment and use of the Data Center Services (the “Customer Area”), and common
areas of the Data Center (e.g., entryways and bathrooms) unless otherwise
approved and accompanied by an authorized Savvis representative. In addition to
the above provisions, the following additional provisions shall apply to those
customers and their Authorized Representatives that have access to a Savvis Data
Center as a part of their services.

Customer and its Authorized Representatives shall not:

 

•  

Allow any unauthorized persons to access the Data Center (e.g., by “tailgating”
or other means),

 

•  

Use, touch, inspect or otherwise interface with any Savvis or third party
property or equipment,

 

•  

Harass or interfere with the activities of any individual within the Data
Center, including any employees or representatives of Savvis or other customers,

 

•  

Engage in any activity that is in violation of law or the Savvis Acceptable Use
Policy.

 

•  

Store any computer hardware or other equipment in the Customer Area that is not
required for the use or implementation of Services,

 

•  

Make any construction changes or alterations to the interior or exterior of the
Data Center or the Customer Area,

 

•  

The above provisions are in addition to the rules of the individual Data Center
policies or other Savvis security related policies.

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

17



--------------------------------------------------------------------------------

Savvis

 

Data Center Tour Policy

Groups of six or more visitors with a single sponsor must follow the Data Center
Tour Policy. For tours, the ratio of visitors to sponsors is 10:1. Tours of 11
to 20 visitors require two sponsors, 21 to 30 visitors require three, etc. Data
Center tours require the approval of Data Center Management. Tour approval must
be scheduled at least three (3) business days in advance of the date the tour is
to occur. To expedite visitor processing Security Operations must be provided a
list of attendee names at least one business day prior to the tour date.

Tour sponsors are responsible for understanding the locations where escorted
access is allowed and for ensuring that escorted visitors are not permitted to
enter any other area in the facility. The tour sponsor is responsible for the
actions and safety of the visitors while they are in the Savvis Data Center.
Please contact your Account Representative to schedule Data Center tours.

Visitor Access

All visitors (anyone gaining access to a Data Center without being issued a
permanent ID badge) will be issued a temporary visitor badge and must be
escorted at all times by their sponsor. All individuals are required to leave a
valid and unexpired Government-issued photographic ID with Security Operations
in order to be issued a visitor badge.

A sponsor can be any authorized Savvis employee or customer who has been issued
a permanent ID badge and is in good standing with Savvis.

To eliminate the potential for unauthorized access or tailgating, sponsors are
only allowed to escort up to five visitors at a time. Groups of six or more
visitors with a single sponsor must be processed as a Data Center Tour.

Temporary or Lost / Defective ID Badges

Temporary ID badges are reserved for use by active Savvis ID badge holders who
have forgotten their ID badge or authorized individuals that only require
temporary access. Any badge holder who has forgotten their badge should obtain a
Temporary ID badge from the Security Operations Center. Any badge holder who has
lost or believes their badge to be defective should obtain a new badge from the
Security Operations Center.

Data Center Cage and Cabinet Security Policy

All Savvis customer cages and cabinets come standard with a lock. In Data
Centers where cabinets have key locks, Savvis gives you the option of being
issued a key on a permanent basis or you can sign out a key from the Security
Operations Center as necessary. For an additional fee Savvis will install,
manage, and maintain proximity and/or biometric readers on a customer’s space to
replace the need for keys. Customers are not allowed to install their own
security surveillance systems with the exception of preapproved video
surveillance cameras. You are not permitted to alter, change, or install any
locking mechanism on your space. Additionally, you are not permitted to alter or
change any Savvis owned cabinet or rack. This includes but is not limited to
removal of doors, drilling or mounting equipment to the exterior of the cabinet
or rack.

Customer Metal Key Administrator

(Excludes Hazelwood and the London Data Centers)

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

18



--------------------------------------------------------------------------------

Savvis

 

If you wish to manage your cage’s metal key, you will appoint a Customer Metal
Key Administrator who is authorized to receive the key on your behalf. Once
Savvis is informed, your Account Representative must list the individual in the
database as the Customer Metal Key Administrator. The Customer Metal Key
Administrator will then be allowed to pick up the key from Security Operations
after completing the Customer Metal Key Issuance Log. Thereafter, the customer
acknowledges that it is the sole responsibility of the customer, and not Savvis,
to manage ownership, distributions, possession, and use of the key(s), and you
may make as many copies of keys as is appropriate for your use. You acknowledge
that any person with a valid Savvis ID badge and key has unrestricted access to
the cage and that Savvis is not responsible for any unauthorized access to the
customer’s space.

Whether or not you chose to manage your key, Security Operations maintains a
minimum of two keys for each customer space. One key (Loaner) will be available
for you in the event that you either forgot a key or Savvis manages your key. In
that event, a key will be issued to you for your visit that day. You will be
required to leave collateral with Security Operations in exchange for signing
out the key. You are responsible for returning the key upon departing the
facility at which time your collateral will be returned. One key (Back up) is
maintained by Security Operations at all times in the event that an escort is
needed to allow access to a customer’s cage. You will not have possession of
this key at any time.

Except for customers who take ownership of their cage keys by appointing a Metal
Key Administrator, any key that is reported as having left the premises is
considered lost. In this event, Security Operations will secure the customer
cage or cabinet with a chain and padlock and the cage or cabinet will be
re-keyed within three (3) business days. The customer will still be able to
access their space while it is padlocked by signing out the pad lock key from
Security Operations.

Access Control

Only Savvis approved and authorized security measures will be installed in or on
a customer’s Data Center space. If you want to install proximity readers,
biometric readers, or other custom control measures in or on your space this
must be approved in writing by Savvis Security. Customers must engage your
Savvis Account Representative for a Scope of Work to be furnished by the
Security Operations Center, which shall be at additional cost to customer. You
may not install any access control measures without following the above process.
You may not install surveillance systems, including web cams, or Wireless Access
Point (WAP) devices in or on their space.

WAP in Customer Space

You may not install Wireless Access Point (WAP).

Hot and Cold Aisle Compliance

All customers must receive approval from Savvis with regard to hot and cold
aisle layout configuration and adhere to those requirements prior to equipment
installation.

Special venting configurations must be pre-approved and will incur additional
set-up costs.

Any void in rack space must be closed with a blanking panel. Periodic compliance
audits will be conducted and customer will be notified of blanking panel
management violations and are

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

19



--------------------------------------------------------------------------------

Savvis

 

required to close any rack void with a blanking panel within three (3) business
days of notification.

Video Surveillance Policy

Upon written approval from Savvis the customer may install video surveillance
equipment with the following provisions.

 

•  

Customer must supply their own cameras, mounting kits and installation services,

 

•  

Customer owned surveillance systems will not be interconnected with Savvis
surveillance systems,

 

•  

No camera installations may occur without the successful completion of the
Contractor Work Rules test,

 

•  

All contractors must adhere to Savvis’ Data Center Work Rules: SV1-FAC Policy.
This policy requires Contracts to review Savvis policy materials. All
contractors must pass a written exam demonstrating that they have read and
understand the contents of this document. A passing score is 70%.

All cameras are to be installed:

 

•  

Securely installed to assure that they do not present a safety issue. (falling,
head injuries, etc).

 

•  

Customer or representative may not lift the tiled Data Center floor, or enter
into the plenum above the cage.

 

•  

May not block any Savvis surveillance equipment.

 

•  

May not interfere with cage or cabinet access.

 

•  

Must have a fixed camera view feature limited so the maximum field of view
includes only the customer’s cabinets in the cage in which the cabinets are
located. No cameras that are pan, tilt, or zoom enabled will be installed.

 

•  

May not include audio recording.

 

•  

May not view other customer’s cages or other parts of the Data Center.

After installation, the Customer must demonstrate to Savvis Data Center
Facilities Management and Security that their installation meets the above
requirements. Savvis will perform periodic unannounced checks and may request
verification that requirements have been satisfied.

Savvis will not respond to customer owned video surveillance equipment alarms as
a standard offering. However if a customer instigates an inquiry with regard to
alarms for customer owned Surveillance systems, these incidents will be assessed
and billed at the applicable Gold Support billing rates.

Photography Policy

Savvis has a policy that prohibits photography (analog, digital, still, video,
camera phone, or web cam) inside or at any Savvis Data Center. Any exception to
this policy for customers wanting to photograph for internal purposes (e.g.,
installation confirmation) only must be approved by the relevant Data Center
Facilities or Operations manager. Any exception to this policy for customers
wanting to photograph for any other purpose or photography conducted by a third
party must be approved by the relevant Data Center Facilities or Operations
manager and the SVP of Operations. Both exceptions require the execution of an
authorization form approved by the Legal Department. Any persons engaged in
unauthorized photography at a Data Center will

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

20



--------------------------------------------------------------------------------

Savvis

 

be reported to Security Operations immediately for intervention and all
photographic records will be required to be destroyed or deleted. Violations of
this policy by customers will be considered a material breach of their contract
with SAVVIS and subject violators to legal action.

Shipping and Receiving Policy

Inbound Receiving: Generally, Savvis’ Data Center Shipping and Receiving
personnel are only on-site during normal business hours. Regardless of whether
your delivery is during normal hours or after hours your deliveries require a
service ticket or Vantive Case generated by the Savvis Service Desk, your
Account Representative at your request or, you may open a service request
through the SavvisStation customer portal. Packages or equipment to be delivered
to the Data Center must be addressed as follows:

“Your Company Name”

“Vantive Case Number for this Shipment”

“Your Customer ID”

“Savvis Contact Name”

c/o Savvis

Savvis Address

Savvis does not provide unlimited free storage. Items stored more than
forty-eight (48) business hours may be subject to storage charges. If equipment
storage continues for more than thirty (30) days, Savvis may return, at
Customer’s expense, the stored customer equipment. The risk of loss or damage
for any customer equipment, during any equipment storage period, is assumed by
the customer. If a Data Center physical address is unknown, please contact your
Account Team or the Savvis Service Desk.

The customer may arrange to have their equipment moved from the Shipping and
Receiving area to their cage by opening a service ticket. Savvis Gold Support
charges will be assessed to move customer equipment from shipping and receiving
to other areas of the data center.

Outbound Shipping: Upon request Savvis will ship equipment on the customer’s
behalf. Customers are required to schedule the shipment with a carrier and for
completing all necessary paperwork for the shipment. Customers are expected to
provide appropriate containers and packing materials for the equipment to be
shipped. As well, customers are required to pay for the shipping and insurance
fees. Savvis Gold Support hours will be assessed for the time it takes to
prepare and coordinate the shipment. Savvis will exercise due care in preparing
the shipment requested by Customer, but will have no liability whatsoever in
relation to the equipment or the shipping.

All outbound shipment requests require a 48 hour advance notice via a ticket
submission with the following information:

 

  •  

The Customer’s designated Shippers name

 

  •  

The customer’s shipping account number

 

  •  

The Customer’s billing address associated with the Shippers account number.
Savvis will use this address as the return address for the package

 

  •  

The “Ship To” address

 

  •  

The declared value of the shipment

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

21



--------------------------------------------------------------------------------

Savvis

 

  •  

Any special instructions regarding insurance, packing materials, shipment
preparation, etc.

 

  •  

Documentation required for the Shipment including packing slip/list, pro-forma
order, etc.

Savvis Gold Support hours will be assessed for the time it takes to prepare and
coordinate the shipment.

Building Evacuation Policy

If the Data Center fire alarm or other life safety alarm is activated, customers
must immediately evacuate the Data Center and report to an assembly point free
and clear of danger. Evacuees are to remain at the assembly point until they are
informed that they may leave the premises or enter the Data Center by Security
Operations, Data Center Management, or the local authorities.

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

22



--------------------------------------------------------------------------------

Savvis

 

Parking Lot Policy

With the exception of multi-tenant facilities, parking is restricted to Savvis
employees, customers, contractors, and visitors only. All other vehicles are
subject to tow at owner’s expense.

Customer designated parking spaces are restricted for customer use only.
Handicapped parking spaces are restricted to those vehicles displaying a current
handicapped license plate or hanging placard issued by the respective State
Department of Motor Vehicles. These spaces are designated with the International
Symbol of Access (wheelchair symbol) or a blue curb.

Floor Tile Lifting Policy and Under Raised Floor Access

Savvis prohibits you from lifting Data Center floor tiles. Only Savvis employees
may access and work below the raised floor area. If access is necessary during
installation, please contact the onsite Savvis Data Center personnel in order to
request such access on your behalf. This may incur an additional fee. If you are
already an installed customer, please contact the Savvis Service Desk. Floor
tile pullers are not allowed in the Data Center or customer cages and will be
confiscated accordingly. Access under the raised floor is strictly limited to
authorized Savvis personnel. Adherence to this policy is strictly enforced and
violators will be reported. Any breach of this policy is considered a material
breach of customer’s service agreement with Savvis and may be subject to
termination.

Data Center Work Rules

Savvis Policy SV1-FAC-FPO-MGT-1427

Savvis expects that anyone who enters the Data Center conduct themselves with
the proper decorum and to honor all safety practices. It is vitally important
that everyone understands the severe negative impact that workers actions can
have on a site as a result of working inappropriately. These rules and
guidelines have been developed to clarify Savvis’ quality of expectations and to
reduce the chance of mistakes and unintended events. Failure to comply with any
procedure will result in the immediate removal from the site, may result in
permanent loss of access to the facility, and possible loss of business for the
company that the contractor represents.

In summary, the policy dictates that:

 

•  

All contractors must be trained and display an understanding of the Data Center
Work Rules. Contractors will adhere to the rules and guidelines set forth by the
Facilities team at all times while on the premises.

 

•  

All contractors must pass a written exam demonstrating that they have read and
understand the contents of this document. A passing score is 70%.

 

•  

Contractors who complete orientation and pass the written exam will receive a
certification good for one year from the completion date.

 

•  

Upon expiration of certification the contractor will be asked to review the Data
Center Work Rules making note of any changes in policy and take another written
exam.

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

23



--------------------------------------------------------------------------------

Savvis

 

It is the responsibility of the Savvis Project Manager to ensure that all
contractors are aware of, understand, and have been trained on the Data Center
Work Rules and requirements.

Failure to know or comply with the policy is grounds for immediate removal from
the site, perhaps permanently. All personnel allowed access to critical areas
must review these Work Rules and demonstrate their knowledge of the Rules most
applicable to their activity on site at least every six months.

Crash Carts and Tools

Crash carts (mobile units housing a keyboard, monitor and mouse) and tools are
provided on a limited basis as a courtesy to our customers. They are provided on
a first-come, first-served basis. Crash cards are required to be signed out with
the onsite Savvis Data Center personnel and returned within a 24-hour window. As
crash carts may not always be available, and therefore it is encouraged that
workers to come prepared to conduct their intended work.

Telephone Use in the Data Center

The red and black phones in the Data Center are used for emergencies only.
Savvis encourages customers to install a Plain Old Telephone System (POTS)
telephone line in your space, or to bring cellular phones to use while working
within the Data Center.

Data Center Safety and Environmental Policy

In order to provide a safe and secure service, Savvis requires that all
customers adhere to the following guidelines:

 

•  

Customers must keep their areas clean at all times. Cages must be free of
debris. Empty boxes are strictly prohibited. Due to fire and safety
requirements, this policy is strictly enforced and Savvis reserves the right to
remove any cardboard, paper, debris etc. from any and all customer cages. Savvis
will attempt to notify any customers who are in non-compliance with this Policy.
In the event Savvis removes such items, there will be a Gold Support charge
billed to your account and you will be expected to render payments for such
Service.

 

•  

Customers may not store materials or paper products (including cardboard and
boxes) anywhere in the Data Center. Unused cabling and equipment must be
properly stored. Cabling may not be draped in aisle ways or hinder clearance
around cabinets.

 

•  

Customers must keep tile vents clear of any obstruction. Non-functioning
equipment and miscellaneous items must be stored inside your cage area only and
only on a temporary basis.

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

24



--------------------------------------------------------------------------------

Savvis

 

Prohibited Materials in Savvis Data Centers    The following items are
prohibited in Savvis Data Centers:   

•  Food or drink – prohibited on the raised floor

  

•  Tobacco products (including smokeless) – prohibited on the raised floor

•  Explosives, firearms or weapons of any type

 

•  Hazardous materials or other chemicals

 

•  Alcohol, illegal drugs, as well as other intoxicants

 

•  Magnets and electromagnetic devices

 

•  Radioactive materials

 

•  Photography equipment (unless preauthorized by Data Center Management) or
recording equipment of any kind (other than tape backup equipment)

 

•  UPS equipment, other than what is provided by Savvis, is strictly prohibited.

   LOGO [g15308g24c79.jpg]

•  Paper products (other than equipment manuals) or other combustible materials
of any kind, including cardboard and boxes

Entry and Exit Inspections

Savvis reserves the right to inspect any and all incoming or outgoing property.
Additionally, Savvis reserves the right to inspect any and all containers/items
in the possession of any individual at any time on Savvis property to identify
any Savvis-owned or customer-owned assets that may be in their possession.

Bolt down, Seismic Bracing & Grounding of Cabinets and Racks

Location-specific seismic compliance is required at our Savvis Data Centers
located in the State of California. Structural bracing systems must meet or
exceed seismic design requirements of local building codes for lateral seismic
design. Savvis customers are responsible for all costs associated with seismic
bracing of cabinets and racks.

All cabinets and racks in all Data Centers must be anchored, braced and grounded
in accordance with the requirements of the 2005 International Building Code and
the National Electric Code. All customer-owned cabinets will be installed only
by Savvis personnel.

Customer Cabling

Cabling within customer cages must be installed in an appropriate industry
standard discipline and professional manner. Cabling must be properly run and
secured within cabinets, by using overhead and vertical cable management
devices. Cabling must be installed in a safe manner so that it in no way impedes
aisles, floor ways or entranceways. Savvis standard cable management is
accomplished by overhead wiring trays. All other wire management equipment will
incur an additional fee. All cabling must be plenum rated and meet the UL
minimum code standards. Savvis recommends clear labeling at each end of all
installed cables. Savvis reserves the right the remove any non-compliant cabling
after notification of a cabling violation. Savvis Professional

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

25



--------------------------------------------------------------------------------

Savvis

 

Services are available to Project Manage cabling installation and cabling clean
up. Please contact your Savvis Account Team for further information.

Billing Inquiries

Billing inquiries are made at 1-877-SAVVIS-7, option #2, or by e-mail at
billing@savvis.net Up-to-date contact information can always be found on your
invoice. You can also contact the alias above (Billing Support team) for copies
of billing invoices.

SLA Credit Requests

If you feel you are entitled to a credit, as per your Service Level Agreement,
please timely submit your request to billing@savvis.net. Include in your e-mail
any trouble ticket/case information; dates, and other specifics that you feel
will be useful in evaluating your request.

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

26



--------------------------------------------------------------------------------

Savvis

 

Key Contacts

Sales

Phone: 1-877-SAVVIS-7 Option 4

Client Solutions

Phone: 1-877-SAVVIS-7 Option 5

Email: clientsolutions@savvis.net

Upgrades and Relocations

Phone: 1-877-SAVVIS-7 Option 5

E-mail: clientsolutions@savvis.net

IP, DNS and Firewall

Phone: 1-888-NETOPS-1 (1-888-638-6771)

E-mail: request@savvis.net

Billing

Phone: 1-877-SAVVIS-7, Option 2

E-mail: billing@savvis.net

WAMNET!

Phone: 1-877-SAVVIS-7, Option 3

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

27



--------------------------------------------------------------------------------

[**]

[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

SAVVIS OFFICE SPACE LICENSE SERVICE SCHEDULE

This Office Space License Service Schedule (“Schedule”) sets forth the terms and
conditions applicable to the office space described below provided to Netsuite
Inc. (“Customer”) by SAVVIS. This Service Schedule will supplement and/or modify
the Agreement (as defined in the Master Services Agreement between the parties
dated May 14, 2001) by and between Customer and SAVVIS with respect to the
Services provided hereunder. Except as expressly modified herein, the terms of
the Agreement will remain unchanged. All non-technical capitalized terms not
defined herein will have the meaning set forth in the Agreement. Technical terms
used herein will be defined as commonly understood in the industry.

1. Office Space. This Schedule sets forth the terms applicable to the license of
certain office space at the following SAVVIS data center: SC8 (“Premises”), as
more fully described herein. This Schedule shall apply to Customer and
Customer’s employees, agents, contractors, or End Users who will have access to
the SAVVIS Premises on Customer’s behalf (“Authorized Representatives”).

2. License. SAVVIS has the unequivocal right to and hereby grants Customer a
limited, personal, non-exclusive, non-transferable license (“License”) to occupy
and use certain shared space for general office purposes within the SAVVIS
Premises located 4650 Old Ironsides Road. Santa Clara California. Customer shall
access and use the Premises only for the foregoing purposes. Customer’s space
within the Premises consists of 145 square feet of non-exclusive interior
non-raised floor space. Any additional access or property rights shall be
contemplated and granted under separate agreement. Customer shall not use the
Premises in any way which materially interferes with SAVVIS’, landlord’s or
landlord’s tenants’ use of the building for general office or other commercial
purposes, as notified of by SAVVIS. Upon such notification, Customer shall
conform its use of the Premises within a reasonable amount of time accordingly.

3. Access to Premises. Customer and its Authorized Representatives shall comply
with the requirements of any lease, rules and regulations of SAVVIS or its
lessor. Only Authorized Representatives are permitted to access the Premises on
Customer’s behalf.

4. Term. The License is co-terminus with the 36-month Service Term of Customer’s
existing Hosting/Colocation Service ordered pursuant to Service Order 1-1ZOCO5
effective on the date executed by both parties. The License is subject and
subordinate to the underlying facilities lease, as more fully described herein.
The License may be terminated by either party upon at least thirty (30) days
prior written notice in accordance with the notice provisions of the Agreement;
provided, however, the termination of the License and/or this Schedule by either
party shall not constitute a default under nor give rise to any termination
rights under the Hosting/Colocation Service Schedule. Customer shall within 5
days of the end of the Service Term for the Services set forth in Service Order
1-1ZOCO5 (a) remove all Customer furniture, equipment and any other Customer
property (“Customer Property”) from the SAVVIS Premises; and (b) return the
office space to SAVVIS in the same condition as it was on the move-in date,
normal wear and tear excepted. If Customer fails to remove the Customer Property
within such period, SAVVIS may remove any Customer Property (without liability)
and either: (i) store it at Customer’s expense until Customer remits all amounts
owed (including storage expenses), or (ii) upon 10 business days written notice
to Customer, liquidate or dispose of the Customer Property in any reasonable
manner. Any proceeds which remain after the costs of liquidation (including any
expenses related to the removal, storage and sale) and satisfaction of any
outstanding balance owed by Customer to SAVVIS will be returned to Customer.

5. Rates. The Billing Commencement Date (“BCD”) for the office space is the date
that SAVVIS notifies Customer in writing that the initial installation is
complete. Beginning on the BCD, Customer shall pay SAVVIS a monthly recurring
charge in the amount of $1,050.00 for the office space specified in Section 2



--------------------------------------------------------------------------------

Savvis

 

above (“Office Space MRC”), which will be paid in advance and be prorated for
any partial month. SAVVIS will not change the Office Space MRC during the
Initial Term, but may thereafter change such MRC (but shall not increase the MRC
by more than 5% in any 12 month period) for each subsequent renewal term upon at
least 30 days prior notice prior to the end of the then current Service Term.

6. Utilities. SAVVIS shall provide Customer with office space as described above
and power for general office use. Customer shall have the right, at its sole
cost and expense, to bring telephone facilities and internet connectivity into
the Premises. Customer will be required to purchase cross connects from SAVVIS,
at an additional fee, in order to have both telephone and internet connectivity.
Customer is responsible for managing Customer’s access on their own network. The
Office Space MRC includes estimated electrical charges not to exceed $50.00 per
month.

SAVVIS will not be liable for any interruption of utility service that is not
caused by its negligence or willful misconduct.

7. No Lease; Schedule Subordinate to Master Lease. This is a license agreement
and does not constitute a lease of any real property or create any tenant or
other real property rights. Customer has been granted only a license to occupy
the office space and use the SAVVIS Premises and any SAVVIS equipment in
accordance with the Agreement and agrees that this Schedule, to the extent it
involves the use of space leased by SAVVIS, shall be subordinate to any lease
between SAVVIS and its landlord(s). Customer hereby waives and releases any
claims that it may have against the landlord(s) under any lease by SAVVIS with
respect to any Customer Equipment or property, including Customer Property,
located in the SAVVIS Premises demised to SAVVIS by such landlord(s) provided
that SAVVIS uses commercially reasonable efforts to prevent or avoid such
occurrence. Neither the License, nor the use of the Premises or payment of any
charges by Customer shall: (a) create or vest in Customer any easement or any
other real property right of any nature in the Premises; nor (b) subject to the
rights granted to Customer in this Schedule limit or restrict SAVVIS’ right to
access, operate and use the Premises and facilities therein. Customer will not
assert any ownership interest whatsoever in the Premises and will keep the
Premises free and clear from all liens, claims and encumbrances. If the SAVVIS
Premises becomes the subject of a taking by eminent domain by any authority
having such power, SAVVIS shall have the right to terminate the License and this
Schedule without liability. SAVVIS shall have the right to terminate the License
and this Schedule without liability of any kind on the earlier of (i) the
expiration of or earlier termination of SAVVIS’ underlying lease for the SAVVIS
Premises, or (ii) expiration or earlier termination of this Schedule. The
parties agree that any renewal of the License shall be contingent on the
election by SAVVIS, in its sole discretion, to continue to own or lease the
SAVVIS Premises.

The undersigned parties have read and agree to the terms set forth in this
Schedule.

 

SAVVIS COMMUNICATIONS CORPORATION     CUSTOMER: NETSUITE INC. By:  

/s/ James Mori

    By:  

/s/ Douglas Brown

Name:  

James Mori

    Name:  

Douglas Brown

Title:  

EVP, General Manager of the Americas

    Title:  

Director, Engineering Operations

Date:  

6/4/08

    Date:  

23 April 2008

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

2



--------------------------------------------------------------------------------

Savvis

 

Schedule 2

Security Program Changes

Pursuant to Section 4.4 of the Amended and Restated Master Service Agreement
between SAVVIS and NetSuite of May 2010 (“Agreement”), SAVVIS will schedule
calls with NetSuite every other week and notify NetSuite of any material changes
that have occurred, and any material changes that, to the actual knowledge of
SAVVIS’ account manager for NetSuite, are considered or planned by SAVVIS,
including any

 

  •  

changes to the SAVVIS Communications Corporation Security Policy (Doc 05.01,
dated March 28, 2008 – “SAVVIS Security Policy”); whether or not SAVVIS
considers the changes material, SAVVIS will provide NetSuite with a revised
version;

 

  •  

changes that affect SAVVIS’ SAS-70 (or, in the future: similar) controls in a
manner that would require SAVVIS or its auditors to modify the SAS-70 report;
for example, without limitation, if SAVVIS made

 

  •  

material changes to physical equipment and building features to prevent
unauthorized access to the data centers which have the ability to impact the
Services.

 

  •  

material changes to logical security and visitor access procedures, including ID
requirements, screening, barrier to entry including man-trap and biometric
authentication which have the ability to impact the provision of the Services.

 

  •  

material changes to 7x24 security guard services (numbers of guards onsite, time
coverage, on-site 24/7 Security Operations Center – SOC) which have the ability
to impact the Services.

 

  •  

material changes to network systems such as IPS, IDS, and firewalls which have
the ability to impact the provision of the Services.

 

  •  

material changes to system redundancy as it pertains to the Savvis
infrastructure which have the ability to impact the provision of the Services.

 

  •  

material changes to system redundancy as it pertains to the physical Network &
Colocation infrastructure which have the ability to impact the Services where
Customer has purchased redundant network and colocation components.

 

  •  

changes that affect the SAVVIS PCI Addendum.

3. If SAVVIS does not schedule a call, or cancels a call, for any two-week
period, SAVVIS represents that SAVVIS does not have any changes to notify under
the Agreement and this Schedule 2.

4. If, within one year of the Effective Date, SAVVIS is still unwilling or
unable to commit to providing at least 30 days prior notice with respect to
material changes affecting the security of Customer Data, NetSuite shall be
permitted to terminate the Agreement and all Services without any early
termination charges or an obligation to pay for services beyond the termination
date, so long as Savvis’ inability to provide advance notice adversely
jeopardizes NetSuite SAS70, PCI compliance status or other legally required or
industry compliance standard.

 

© 2008 Savvis, Inc. All rights reserved. Savvis® is the registered trademark of
Savvis Communications Corporation.

All other trademarks and service marks are the property of their respective
owners.

 

3